 Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 1 of 102 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  VISHAL MEHTA, derivatively on behalf of
  LYFT, INC.,
                                                      C.A. No. ________________
         Plaintiff,

         vs.

  LOGAN GREEN, JOHN ZIMMER, BRIAN                     DEMAND FOR JURY TRIAL
  ROBERTS, PRASHANT (SEAN)
  AGGARWAL, BEN HOROWITZ, VALERIE
  JARRETT, DAVID LAWEE, HIROSHI
  MIKITANI, ANN MIURA-KO, MARY
  AGNES (MAGGIE) WILDEROTTER, and
  JONATHAN CHRISTODORO,

         Defendants,

         and

  LYFT, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Vishal Mehta (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Lyft, Inc. (“Lyft” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Logan Green (“Green”), John

Zimmer (“Zimmer”), Brian Roberts (“Roberts”), Prashant (Sean) Aggarwal (“Aggarwal”), Ben

Horowitz (“Horowitz”), Valerie Jarrett (“Jarrett”), David Lawee (“Lawee”), Hiroshi Mikitani

(“Mikitani”), Ann Miura-Ko (“Miura-Ko”), Mary Agnes (Maggie) Wilderotter (“Wilderotter”),

and Jonathan Christodoro (“Christodoro”) (collectively, the “Individual Defendants,” and together

with Lyft, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of


                                                1
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 2 of 102 PageID #: 2




Lyft, unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets, and

for contribution under Section 11(f) of the Securities Act of 1933 (the “Securities Act”) and 21D

of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint against

the Defendants, Plaintiff alleges the following based upon personal knowledge as to Plaintiff and

Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

a review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Lyft, legal filings, news reports, securities analysts’ reports

and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Lyft’s current and/or former directors and officers from March 28, 2019 through the present

(the “Relevant Period”) based on false and misleading statements and omissions made in

connection with the Company’s March 28, 2019 initial public offering of stock (“the IPO”), and

subsequent failures to correct them.

       2.      Lyft develops, markets, and operates a mobile application, or “app” that offers

vehicles for hire, motorized scooters, and a bicycle-sharing system. With 22.9 million active riders,

Lyft is purportedly one of the largest and fastest-growing transportation networks in the United

States and Canada, as well as the largest bike sharing platform in the United States.

       3.      Lyft’s revenue is substantially generated from charging its drivers service fees and

commissions. Lyft also generates revenue from single-use ride fees and subscription fees paid by


                                                 2
 Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 3 of 102 PageID #: 3




bike riders to access the Company’s fleet of shared bikes, which the Company added to its suite

of services on November 30, 2018 through the acquisition of Bikeshare Holdings LLC

(“Motivate”), the largest bikeshare operator in North America at that time.

       4.      In December 2018, the Company’s management began acting on plans to take the

Company public. On December 12, 2018, before the beginning of the Relevant Period, the

Company filed a draft registration statement on Form DRS with the SEC. Several months later, on

March 1, 2019, the Company filed a registration statement on Form S-1 with the SEC (the

“Registration Statement”) in connection with the planned IPO. The Registration Statement was

declared effective on March 28, 2019, and the Company’s stock began trading publicly on the

Nasdaq Global Select Market (“NASDAQ-GS”) the next day, March 29, 2019.

       5.      Also on March 29, 2019, the Company filed with the SEC a Prospectus on Form

424B4 (the “Prospectus”) in connection with the IPO. The Prospectus formed part of and was

incorporated into the Registration Statement. The Prospectus, the Registration Statement, and all

amendments thereto are collectively referred to herein as the “Offering Documents.” Through the

IPO, the Company sold over 32.5 million shares of stock priced at $72 per share, and received

aggregate net proceeds of approximately $2.34 billion, after deducting underwriter costs and

expenses.

       6.      The Offering Documents touted Lyft’s culture, values, brand, commitment to

safety, and dedication to social responsibility—particularly in relation to women. The Offering

Documents also touted Lyft’s expansion as a multimodal platform and emphasized the importance

of the Company’s growth in alternative methods of transportation such as its newly acquired bike

sharing program. Further, the Offering Documents advertised an overstated market share and

flaunted certain revenue growth metrics as a critical measurement of the Company’s financial




                                                3
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 4 of 102 PageID #: 4




outlook. The Offering Documents also touted Lyft as “driver-centric’ and highlighted key benefits

that Lyft provided its drivers to offer an overall positive driver experience. Lastly, the Offering

Documents detailed the risks facing the Company with respect to, among other things, illegal,

improper, or otherwise inappropriate activity of the Company’s proprietary network that could

harm Lyft’s business or adversely affect Lyft’s operations.

       7.      However, these statements omitted a litany of serious issues with the Company’s

rideshare services that would have been highly material to investors, including: (1) passengers had

already lodged many complaints with the Company and law enforcement officials regarding

physical and sexual assault by Lyft drivers; (2) the Company’s electric bikes suffered from a

defective braking system that had resulted in rider injuries; (3) the Company’s drivers had

expressed discontent with certain of the Company’s recent policy changes, and had threatened

strikes and actually carried out strikes in order to boycott such changes; and (4) the possibility of

litigation and reputational harm from the foregoing issues disrupting the Company’s business was

not a mere hypothetical, but a serious risk that had already materialized.

       8.      Further, the Offering Documents also omitted that Lyft had incurred a massive net

loss for the first fiscal quarter of 2019, amounting to nearly triple analyst expectations even after

adjusting for IPO-related payouts, and that the Company planned to discontinue providing

investors with the same key metrics that it touted in the Offering Documents as vital to determining

revenue growth.

       9.      Importantly—except for belatedly disclosing the Company’s weak performance

during the first fiscal quarter of 2019—the Individual Defendants failed to issue statements

correcting the above-referenced material misstatements and omissions in the Offering Documents.

Moreover, the Individual Defendants reiterated many of the false and misleading statements




                                                 4
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 5 of 102 PageID #: 5




contained in the Offering Documents in subsequent public statements disseminated after the IPO,

including in the Company’s quarterly report on Form 10-Q for the fiscal quarter ended March 31,

2019 (the “1Q19 10-Q”), and in the Company’s associated earnings press release and conference

call.

        10.    The truth regarding the Company’s actual market share emerged on April 1, 2019,

when Guggenheim Partners released an analyst report calling into question Lyft’s claimed 39%

market share, and stating that a “Google Trends analysis comparing share of search volume across

top ride-hail markets puts LYFT share at 24%.”

        11.    On this news, the price of the Company’s stock fell approximately 11.9%, or $9.28,

tumbling from $78.29 per share at the close of trading on March 29, 2019 to $69.01 per share at

the close of trading on April 1, 2019.

        12.    The truth regarding the extent of the Company’s issues with Lyft drivers

committing physical and sexual assault against passengers emerged more gradually during the

Relevant Period, beginning about a week after the IPO on April 7, 2019. On that date, actress and

writer Anna Gilchrist’s (“Gilchrist”) tweets recounting her story as a victim of sexual harassment

while using Lyft went viral on Twitter, receiving over 15,000 retweets and 33,000 “likes.” Shortly

thereafter, on April 9, 2019, the San Francisco Chronicle ran a story covering Gilchrist’s account.

        13.    On this news, the price of the Company’s stock fell approximately 5.67%, or $4.22,

tumbling from $74.45 per share at the close of trading on April 5, 2019 to $70.23 per share at the

close of trading on April 8, 2019. The Company’s stock price continued to fall another 14.4% or

$10.11 over the following two trading days, closing at $60.12 per share on April 10, 2019, which

comprised a total three-day drop of nearly 19.25% or $14.33 per share.




                                                 5
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 6 of 102 PageID #: 6




       14.     On April 14, 2019, after many riders sustained serious injuries resulting from a

problem with the braking system used on the electric bikes contained in Lyft’s network, Lyft

removed about 3,000 electric bikes from service in its bike-share program in New York,

Washington D.C., and San Francisco.

       15.     On this news, the price of the Company’s stock fell over 6.3%, or $3.79, dropping

from $59.90 per share at the close of trading on the previous trading day, April 12, 2019, to $56.11

per share at the close of trading on April 15, 2019.

       16.     A number of subsequent media articles and lawsuits revealed more details about

the Company’s issues with sexual assault, including: (1) on May 8, 2019, the New York Post

reported that a sexual assault was committed by a Lyft driver in Illinois; (2) on July 4, 2019, the

Cincinnati Enquirer reported that that a “Northern Kentucky man who was indicted on sexual

abuse of a juvenile charges remained a Lyft driver for months after the allegations against him

became public;” (3) on July 4, 2019, San Mateo Daily Journal reported that a 29-year old Lyft

driver had been jailed on accusations he exposed himself to five preteen and teenage girls in four

separate incidents in Daly City and Millbrae, California between March 2019 and May 2019; (4)

on September 17, 2019, five woman filed lawsuits against Lyft, alleging in their suits that they had

been sexually assaulted by their Lyft drivers and that the Company failed to adequately screen and

perform diligent background checks on its drivers; and (5) on January 6, 2020, USA Today reported

on a lawsuit filed in December 2018 by nineteen women against Lyft.

       17.     On May 6, 2019, The Verge published an article (the “Verge Article”) titled, “Uber

and Lyft drivers are planning a strike on Wednesday ahead of Uber’s IPO,” in which it reported

that “[l]abor groups organizing the strike are protesting the companies’ payment and labor

practices” and that, specifically, workers are demanding “fewer driver deactivations, an end to




                                                 6
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 7 of 102 PageID #: 7




upfront pricing, and a cap on the per-fare commission taken by ride-hail companies.” The Verge

Article also noted that “[t]he planned strikes appear to be more organized and geographically

diverse than the protests that met Lyft’s IPO in late March, which were mostly localized in

California.”

       18.     On this news, the price of the Company’s stock fell over 3.1%, or $1.94, dropping

from $62.51 per share at the close of trading on the previous trading day May 3, 2019 to $60.57

per share at the close of trading on May 6, 2019.

       19.     On May 7, 2019, the Company issued a press release announcing a colossal first

quarter net loss, totaling over $1.1 billion, more than double the net loss the Company recognized

during the prior fiscal year.

       20.     The same day, the Company hosted a conference call for analysts and investors,

during which Lyft’s Chief Financial Officer (“CFO”), Defendant Roberts, disclosed that Lyft

would no longer be providing investors with the “Bookings” metrics that the Company touted in

the Offering Documents.

       21.     On this news, the price of the Company’s stock fell over 10.8%, or $6.43, dropping

from $59.34 per share at the close of trading on May 7, 2019 to $52.91 per share at the close of

trading on May 8, 2019.

       22.     In total, from Lyft’s IPO until May 8, 2019, the price per share of the Company’s

common stock plunged over 26.5%, or $19.09, from its IPO price of $72.00 per share to $52.91

per share. In response to the foregoing disclosures, the Company’s stock price continued to

dwindle throughout the following year, and as of the filing of this complaint, the Company’s stock

trades as low as $27.00 per share.




                                                7
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 8 of 102 PageID #: 8




       23.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a series of materially false and

misleading statements regarding the Company’s business, operations, and prospects. Specifically,

the Individual Defendants willfully or recklessly made and/or caused the Company to make false

and misleading statements that failed to disclose, inter alia, that: (1) passengers who were verbally

and physically assaulted, sexually harassed, and/or raped by Lyft drivers reported complaints with

the Company about their experiences even prior to the IPO; (2) it was highly probable that the

Company would suffer reputational damage and/or legal liability due to the rampant and increasing

amount of sexual assaults committed by Lyft drivers; (3) the braking system on Lyft’s electronic

bikes was defective and riders sustained injuries such as scrapes, bruising, broken bones, and

damaged limbs; (4) riders who were injured as a result of defect in the braking system in Lyft’s

electric bikes lodged complaints with the Company about their accidents even prior to the IPO; (5)

safety issues related to the Company’s electric bike fleet stifled Lyft’s expansion, diversification,

and transformation into a multimodal transportation network; (6) labor disputes with Lyft’s

drivers, resulting from the Company’s policy changes leading up to the IPO, threatened to disrupt

Lyft’s workforce and significantly impact its business; (7) the Company had suffered a colossal

first quarter net loss, totaling over $1.1 billion, more than double the net loss the Company

recognized the fiscal year prior; (8) the Company planned to abandon key revenue growth metrics

that the Company touted in its Offering Documents as important measurements of Lyft’s financial

performance and growth; (9) the Company’s market share was overstated; and (10) the Company

failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.




                                                 8
  Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 9 of 102 PageID #: 9




       24.     After the IPO, the Individual Defendants failed to correct these false and misleading

statements and omissions of material fact, rendering them personally liable to the Company for

breaching their fiduciary duties.

       25.     Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

       26.     In light of the Individual Defendants’ misconduct, which has subjected the

Company, its Chief Executive Officer (“CEO”), President, its CFO, seven members and two

former members of its Board of Directors (the “Board”) and the underwriters of the IPO to a

consolidated federal securities fraud class action lawsuit pending in the United States District

Court for the Northern District of California (the “Federal Securities Class Action”), and a state

securities class action lawsuit pending in the Superior Court of the State of California (the “State

Securities Class Action”, and together with the Federal Securities Class Action, the “Securities

Class Actions”), the need to undertake internal investigations, the need to implement adequate

internal controls, the losses from the waste of corporate assets, and the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the Company

and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend many

millions of dollars.

       27.     In the Federal Securities Class Action, on September 8, 2020, District Judge

Haywood S. Gilliam, Jr. (“Gilliam”) granted in part and denied in part Defendants Lyft, Green,

Zimmer, Aggarwal, Horowitz, Jarrett, Lawee, Mikitani, Miura-Ko, Wilderotter and Christodoro’s

motion to dismiss. Specifically, Judge Gilliam found that Defendants’ statements and omissions

related to whether the Company’s omission of any mention of potential liability from sexual

assaults perpetrated by drivers against riders made Lyft’s, and the statements and omissions




                                                 9
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 10 of 102 PageID #: 10




concerning Risk Factors Lyft listed in connection to the defects in thousands of bikes included in

the Company’s bikeshare program constituted material misstatements or omissions, and thus held

that a claim for securities fraud had been stated against Lyft and certain of the Company’s officers

and directors. Securities Class Action Order at 9-10; 18, In Re Lyft Inc. Securities Litigation,

Docket No. 4:19-cv-02690-HSG, (N.D. Cal. Sept. 8, 2020) (“Federal Securities Class Action

Order”).

        28.     Moreover, with respect to the sexual assault complaints and litigation at the time of

the IPO, and the “‘pervasive’ nature of the problem and the limited information available to the

public,” Judge Gilliam found that “[d]efendants do not show that the underlying information

allegedly omitted (including individual complaints and litigation) was specifically disclosed to the

public” and that “[p]laintiff’s allegation is that the Registration Statement failed to warn of

reputational risk due to the sexual assault allegations and litigation and that such reputational risk

had already materialized by the time of Lyft’s IPO.” Therefore Judge Gilliam held that

“[p]laintiff’s allegations as to the related risk factor statements sufficiently lead a Section 11

action.” Id. at 10-11.

        29.     Finally, with respect to the statements pertaining to the risk factors disclosed in

connection to Lyft’s bikeshare program, Judge Gilliam held that those “allegations sufficiently

state a claim under Section 11” because “[p]laintiff alleges that the Registration Statement’s

hypothetical risks were in fact ‘present realities,’ and that ‘Lyft’s fleet of bikes were already

experiencing dangerous defects and were being improperly repaired.’”

        30.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and in the Securities Class




                                                  10
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 11 of 102 PageID #: 11




Actions, their being beholden to each other, their longstanding business and personal relationships

with each other, and their not being disinterested and/or independent directors, a majority of the

Board cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

        31.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 11(f) of the Securities Act, 15 U.S.C. §

77k(f)(1), and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f).

        32.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Actions.

        33.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        34.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        35.     Venue is proper in this District because Lyft is incorporated in this District. In

addition, Defendants have conducted business in this District, and Defendants’ actions have had

an effect in this District.

                                             PARTIES

        Plaintiff

        36.     Plaintiff is a current shareholder of Lyft. Plaintiff has continuously held Lyft

common stock at all relevant times.

        Nominal Defendant Lyft




                                                 11
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 12 of 102 PageID #: 12




       37.     Lyft is a Delaware corporation with its principal executive offices at 185 Berry

Street, Suite 5000, San Francisco, California 94107. Lyft’s shares trade on the NASDAQ-GS under

the ticker symbol “LYFT.”

       Defendant Green

       38.     Defendant Green co-founded Lyft in 2007, and has served as Lyft’s CEO and as a

Company director since 2007. According to the Company’s Schedule 14A filed with the SEC on

April 27, 2020 (the “2020 Proxy Statement”), as of March 31, 2020, Defendant Green beneficially

owned 816,347 shares of the Company’s Class A stock and 5,642,102 shares of the Company’s

Class B stock, which represented 64.1% of the Company’s outstanding Class B stock as of that

date. 1 Therefore, as of March 31, 2020, Defendant Green beneficially owned 6,458,449 shares of

the Company’s Class A and B stock, which represented approximately 23.97% of total voting

power, as of that date. Given that the price per share of the Company’s Class A stock at the close

of trading on March 31, 2020 was $26.85, Defendant Green owned nearly $173.41 million worth

of Lyft Class A and B stock.2




1
  Each share of Class A common stock entitles its holder to one vote. Each share of Class B
common stock entitles its holder to 20 votes, and is convertible at any time into one share of
Class A common stock on a share-for-share basis, such that each holder of Class B common
stock beneficially owns an equivalent number of shares of Class A common stock.
2
  The 2020 Proxy Statement stated the following with respect to Defendant Green’s Class A and
B Stock ownership: “Consists of (i) 738,597 shares of Class A common stock held by Mr. Green,
(ii) 1,627,851 shares of Class B common stock held by Mr. Green, (iii) 2,776,707 shares of Class B
common stock held by El Trust dated August 3, 2015, for which Mr. Green serves as trustee, (iv)
1,237,544 shares of Class B common stock held by The Green 2014 Irrevocable Trust dated
June 12, 2014, for which Mr. Zimmer serves as trustee and (v) 77,750 shares of Class A common
stock issuable to Mr. Green upon the vesting of restricted stock units within 60 days of March 31,
2020.”


                                               12
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 13 of 102 PageID #: 13




       39.      For the fiscal year ended December 31, 2019, Defendant Green received $801,564

in compensation from the Company. This included $441,346 in salary and $360,218 in all other

compensation.

       40.      The 2020 Proxy Statement stated the following about Defendant Green:

       Logan Green. Mr. Green is a co-founder of Lyft and has served as our Chief
       Executive Officer and as a member of our board of directors since our founding.
       Prior to co-founding Lyft, Mr. Green created the first car-share program at the
       University of California, Santa Barbara and served on the Board of the Santa
       Barbara Metropolitan Transit District. Mr. Green currently serves as a member of
       the board of directors of eBay Inc., an online marketplace and payments company.
       Mr. Green holds a B.A. in Business Economics from the University of California,
       Santa Barbara.

       Mr. Green was selected to serve on our board of directors because of the perspective
       and experience he brings as our Chief Executive Officer and as a co-founder.

       Defendant Zimmer

       41.      Defendant Zimmer co-founded Lyft in 2007, and has served as Lyft’s President

since March 2013 and as Lyft’s Vice Chairman since January 2019. He has also served as a

Company director since June 2010. Previously, he served as the Company’s Chief Operating

Officer (“COO”) from July 2008 until March 2013. According to the 2020 Proxy Statement, as of

March 31, 2020, Defendant Zimmer beneficially owned 816,296 shares of the Company’s Class

A stock and 3,160,527 shares of the Company’s Class B stock, which represented 35.9% of the

Company’s outstanding Class B stock as of that date. Therefore, as of March 31, 2020, Defendant

Zimmer beneficially owned 3,976,823 shares of the Company’s Class A and B stock, which

represented approximately 13.5% of total voting power, as of that date. Given that the price per

share of the Company’s Class A stock at the close of trading on March 31, 2020 was $26.85,

Defendant Green owned nearly $106.8 million worth of Lyft Class A and B stock.




                                               13
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 14 of 102 PageID #: 14




         42.    For the fiscal year ended December 31, 2019, Defendant Zimmer received

$2,012,450 in compensation from the Company. This included $441,346 in salary and $1,571,104

in all other compensation.

         43.    The 2020 Proxy Statement stated the following about Defendant Zimmer:

         John Zimmer. Mr. Zimmer is a co-founder of Lyft and has served as our President
         since March 2013, our Vice Chairman since January 2019 and as a member of our
         board of directors since June 2010, and previously served as our Chief Operating
         Officer from July 2008 until March 2013. Prior to co-founding Lyft, Mr. Zimmer
         served as an analyst in real estate finance at Lehman Brothers Holdings Inc., which
         was a global financial services firm. Mr. Zimmer holds a B.S. in Hotel
         Administration from Cornell University.

         Mr. Zimmer was selected to serve on our board of directors because of the
         perspective and experience he brings as our President and as a co-founder.

         Defendant Roberts

         44.    Defendant Roberts has served as the Company’s CFO since November 2014.

Previously, he served as the Company’s Senior Vice President of Partnerships and Corporate

Development from October 2014 to November 2014. According to the 2020 Proxy Statement, as

of March 31, 2020, Defendant Roberts beneficially owned 968,281 shares of the Company’s Class

A stock. Given that the price per share of the Company’s Class A stock at the close of trading on

March 31, 2020 was $26.85, Defendant Roberts owned nearly $26 million worth of Lyft Class A

stock.

         45.    For the fiscal year ended December 31, 2019, Defendant Roberts received

$9,567,634 in compensation from the Company. This included $441,346 in fees earned or cash

paid, $9,123,624 in stock awards, and $2,664 in all other compensation.

         46.    The 2020 Proxy Statement stated the following about Defendant Roberts:

         Brian Roberts. Mr. Roberts has served as our Chief Financial Officer since
         November 2014, and previously served as our Senior Vice President, Partnerships
         and Corporate Development from October 2014 to November 2014. From May
         2011 to October 2014, Mr. Roberts served as Senior Vice President in Business


                                                 14
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 15 of 102 PageID #: 15




       Development and Strategy at Walmart Global eCommerce, a division of Walmart
       Inc., a retail company. Prior to Walmart, Mr. Roberts served as Senior Managing
       Director at Evercore Inc., an investment banking advisory firm, led the corporate
       development organizations at Microsoft Corporation, a software company, and
       Inktomi Corp., a software company, and served as Vice President at Lazard
       Frères & Co. LLC, an investment banking advisory firm. Mr. Roberts serves as a
       member of the board of trustees at The Fred Hutchinson Cancer Research Center.
       Mr. Roberts holds a B.A. in Economics from the University of California, Berkeley
       and an M.B.A. from Harvard Business School.

       Defendant Aggarwal

       47.       Defendant Aggarwal has served as the Company’s Chairman of the Board since

January 2019 and as a Company director since February 2016. He also serves as a member of the

Audit Committee and Compensation Committee. According to the 2020 Proxy Statement, as of

March 31, 2020, Defendant Aggarwal beneficially owned 1,411,402 shares of the Company’s

Class A stock. Given that the price per share of the Company’s Class A stock at the close of trading

on March 31, 2020 was $26.85, Defendant Aggarwal owned nearly $37.9 million worth of Lyft

Class A stock.

       48.       For the fiscal year ended December 31, 2019, Defendant Aggarwal received

$342,560 in compensation from the Company. This included $82,581 in fees earned or cash paid

and $259,979 in stock awards.

       49.       The 2020 Proxy Statement stated the following about Defendant Aggarwal:

       Sean Aggarwal. Mr. Aggarwal has served as our Board Chair since January 2019
       and as a member of our board of directors since February 2016. Since March 2016,
       Mr. Aggarwal has served as the Chief Executive Officer of Soar Capital, LLC,
       where he focuses on investments in early-stage technology companies. From
       November 2011 to February 2015, Mr. Aggarwal served as the Chief Financial
       Officer at Trulia, Inc., an online real estate company. From June 2008 to October
       2011, Mr. Aggarwal served as the Vice President of Finance at PayPal Holdings,
       Inc., an online payments company. From March 2003 to May 2008, Mr. Aggarwal
       worked at eBay Inc. in various finance roles including as Vice President of Finance.
       Prior to eBay Inc., Mr. Aggarwal served as Director of Finance at Amazon.com,
       Inc., an e-commerce company. Mr. Aggarwal started his career in investment
       banking with Merrill Lynch, Pierce, Fenner & Smith Incorporated, a financial



                                                15
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 16 of 102 PageID #: 16




       services company. Mr. Aggarwal currently serves as a member of the board of
       directors of Arlo Technologies, Inc., a home security company, and Yatra Online,
       Inc., an online travel company. Mr. Aggarwal holds a B.A. in Economics from the
       College of Wooster and a Master of Management in Finance and Marketing from
       Northwestern University, Kellogg School of Management.

       Mr. Aggarwal was selected to serve on our board of directors because of his
       significant operational experience as an executive with technology companies, and
       his deep understanding of finance, financial reporting, strategy, operations and risk
       management.

       Defendant Horowitz

       50.     Defendant Horowitz served as a Company director from June 2016 until June 2020.

He also served as a member of the Compensation Committee. According to the 2020 Proxy

Statement, as of March 31, 2020, Defendant Horowitz beneficially owned 12,873,987 shares of

the Company’s Class A stock, which represented 4.32% of the Company’s outstanding Class A

stock as of that date. Given that the price per share of the Company’s Class A stock at the close of

trading on March 31, 2020 was $26.85, Defendant Horowitz owned nearly $345.7 million worth

of Lyft Class A stock.

       51.     For the fiscal year ended December 31, 2019, Defendant Horowitz received

$296,893 in compensation from the Company. This included $36,914 in fees earned or cash paid

and $259,979 in stock awards.

       52.     The 2020 Proxy Statement stated the following about Defendant Horowitz:

       Ben Horowitz. Mr. Horowitz has served as a member of our board of directors
       since June 2016. Mr. Horowitz is a co-founder and has served as a General Partner
       of Andreessen Horowitz, a venture capital firm, since July 2009. From September
       2007 to October 2008, Mr. Horowitz served as a Vice President and General
       Manager of Hewlett-Packard Company, an information technology company. From
       September 1999 to September 2007, Mr. Horowitz served as the co-
       founder, President and Chief Executive Officer of Opsware Inc., a computer
       software company. Mr. Horowitz currently serves on the boards of directors of
       Okta, Inc., a software company, and several privately-held companies.
       Mr. Horowitz holds a B.A. in Computer Science from Columbia University and a
       M.S. in Computer Science from the University of California, Los Angeles.



                                                16
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 17 of 102 PageID #: 17




       Mr. Horowitz was selected to serve on our board of directors because of his
       extensive operating and management experience, his knowledge of technology
       companies and his extensive experience as a venture capital investor.

       Defendant Jarrett

       53.    Defendant Jarrett has served as a Company director since July 2017. She also serves

as a member of the Audit Committee and the Nominating and Corporate Governance Committee.

According to the 2020 Proxy Statement, as of March 31, 2020, Defendant Jarrett beneficially

owned 20,393 shares of the Company’s Class A stock. Given that the price per share of the

Company’s Class A stock at the close of trading on March 31, 2020 was $26.85, Defendant Jarrett

owned approximately $547,552 worth of Lyft Class A stock.

       54.    For the fiscal year ended December 31, 2019, Defendant Jarrett received $301,840

in compensation from the Company. This included $41,861 in fees earned or cash paid and

$259,979 in stock awards.

       55.    The 2020 Proxy Statement stated the following about Defendant Jarrett:

       Valerie Jarrett. Ms. Jarrett has served as a member of our board of directors since
       July 2017. Ms. Jarrett has served as a Senior Advisor to the Obama Foundation
       since April 2017 and a Distinguished Senior Fellow at the University of Chicago
       Law School since January 2018. From January 2008 to January 2016, Ms. Jarrett
       served as Senior Advisor to the President of the United States, where she oversaw
       the Office of Public Engagement and Intergovernmental Affairs and chaired the
       White House Council on Women and Girls. Prior to joining the administration of
       the President of the United States, Ms. Jarrett served in various senior positions,
       including Chief Executive Officer of the Habitat Company, a Chicago real estate
       development and management firm. She previously was Deputy Chief of Staff for
       the Mayor of Chicago, served as Commissioner of the Chicago Department of
       Planning and Development and chaired the Chicago Transit Board. Ms. Jarrett
       currently serves as Chairperson of the board of directors of When We All Vote,
       a non-profit organization, and serves on the boards of directors of 2U, Inc., an
       education technology company, and Ariel Investments, LLC, a private investment
       company. Ms. Jarrett holds a B.A. from Stanford University and a J.D. from the
       University of Michigan Law School.

       Ms. Jarrett was selected to serve on our board of directors because of her broad
       experience in public policy.


                                               17
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 18 of 102 PageID #: 18




       Defendant Lawee

       56.    Defendant Lawee has served as a Company director since November 2017. He also

serves as the Chairperson of the Compensation Committee and as a member of the Nominating

and Corporate Governance Committee. According to the 2020 Proxy Statement, as of March 31,

2020, Defendant Lawee beneficially owned 12,584,332 shares of the Company’s Class A stock,

which represented 4.22% of the Company’s outstanding Class A stock as of that date. Given that

the price per share of the Company’s Class A stock at the close of trading on March 31, 2020 was

$26.85, Defendant Lawee owned nearly $337.9 million worth of Lyft Class A stock.

       57.    For the fiscal year ended December 31, 2019, Defendant Lawee received $309,451

in compensation from the Company. This included $49,472 in fees earned or cash paid and

$259,979 in stock awards.

       58.    The 2020 Proxy Statement stated the following about Defendant Lawee:

       David Lawee. Mr. Lawee has served as a member of our board of directors since
       November 2017. Mr. Lawee has served as the Founder and Managing Partner of
       CapitalG, a growth equity fund backed by Alphabet Inc., the parent company of
       Google LLC, or Google, a global technology company, since January 2013. Prior
       to CapitalG, Mr. Lawee served as Google’s Vice President, Marketing and later as
       Google’s Vice President, Corporate Development. Prior to joining Google,
       Mr. Lawee co-founded numerous companies, including Xfire, Inc., an online
       gaming company which was acquired by Viacom Inc., and Mosaic Venture
       Partners, a venture capital firm. Mr. Lawee currently serves on the boards of
       directors of a number of privately held companies. Mr. Lawee holds a B.A. in
       Philosophy from the University of Western Ontario, an M.B.A from the University
       of Chicago and a B.C.L. from McGill University.

       Mr. Lawee was selected to serve on our board of directors because of his extensive
       experience in the venture capital industry and his knowledge of technology
       companies.

       Defendant Mikitani

       59.    Defendant Mikitani served as a Company director from March 2015 until he

resigned on August 31, 2020. According to the 2020 Proxy Statement, as of March 31, 2020,



                                              18
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 19 of 102 PageID #: 19




Defendant Mikitani beneficially owned 31,400,156 shares of the Company’s Class A stock, which

represented 10.54% of the Company’s outstanding Class A stock as of that date. Given that the

price per share of the Company’s Class A stock at the close of trading on March 31, 2020 was

$26.85, Defendant Mikitani owned nearly $843.1 million worth of Lyft Class A stock.

       60.    For the fiscal year ended December 31, 2019, Defendant Mikitani received

$290,423 in compensation from the Company. This included $30,444 in fees earned or cash paid

and $259,979 in stock awards.

       61.    The 2020 Proxy Statement stated the following about Defendant Mikitani:

       Hiroshi Mikitani. Mr. Mikitani has served as a member of our board of directors
       since March 2015. Mr. Mikitani is the founder, Chairman and Chief Executive
       Officer of Rakuten, Inc., one of the world’s leading Internet service companies.
       Mr. Mikitani currently serves on the boards of directors of a number of privately
       held companies. Mr. Mikitani holds a commerce degree from Hitotsubashi
       University and an M.B.A. from Harvard Business School.

       Mr. Mikitani was selected to serve on our board of directors because of his
       extensive operating and management experience with major technology
       companies.

       Defendant Miura-Ko

       62.    Defendant Miura-Ko has served as a Company director since June 2016, and

previously served as a Company director from June 2010 until May 2013. She also serves as the

Chairperson of the Nominating and Corporate Governance Committee. According to the 2020

Proxy Statement, as of March 31, 2020, Defendant Miura-Ko beneficially owned 47,005 shares of

the Company’s Class A stock. Given that the price per share of the Company’s Class A stock at

the close of trading on March 31, 2020 was $26.85, Defendant Miura-Ko owned over $1.2 million

worth of Lyft Class A stock.

       63.    For the fiscal year ended December 31, 2019, Defendant Miura-Ko received

$298,423 in compensation from the Company. This included $38,817 in fees earned or cash paid


                                              19
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 20 of 102 PageID #: 20




and $259,979 in stock awards.

       64.       The 2020 Proxy Statement stated the following about Defendant Miura-Ko:

       Ann Miura-Ko. Dr. Miura-Ko served as a member of our board of directors from
       June 2010 to May 2013 and has rejoined and served as a member of our board of
       directors since June 2016. Dr. Miura-Ko co-founded and has served as a Partner at
       Floodgate Fund, LP, a venture capital firm, since May 2008. Dr. Miura-Ko
       currently serves on the boards of directors of a number of privately-held
       companies. Dr. Miura-Ko holds a B.S. in Electrical Engineering from Yale
       University and a Ph.D. in Quantitative Modeling of Computer Security from
       Stanford University.

       Dr. Miura-Ko was selected to serve on our board of directors because of her
       extensive experience in the venture capital industry, technical expertise and
       knowledge of technology companies.

       Defendant Wilderotter

       65.       Defendant Wilderotter has served as a Company director since May 2018. She also

serves as the Chairperson of the Audit Committee. According to the 2020 Proxy Statement, as of

March 31, 2020, Defendant Wilderotter beneficially owned 9,243 shares of the Company’s Class

A stock. Given that the price per share of the Company’s Class A stock at the close of trading on

March 31, 2020 was $26.85, Defendant Wilderotter owned approximately $248,174 worth of Lyft

Class A stock.

       66.       For the fiscal year ended December 31, 2019, Defendant Wilderotter received

$309,451 in compensation from the Company. This included $49,472 in fees earned or cash paid,

$259,979 in stock awards.

       67.       The 2020 Proxy Statement stated the following about Defendant Wilderotter:

       Maggie Wilderotter. Ms. Wilderotter has served as a member of our board of
       directors since May 2018. Ms. Wilderotter has served as the Chief Executive
       Officer and Chairman of the Grand Reserve Inn, a luxury resort and vineyard, since
       August 2016. From November 2004 to April 2016, Ms. Wilderotter served in a
       number of roles at Frontier Communications Corporation, a public
       telecommunications company, including as Executive Chairman of the board of
       directors from April 2015 to April 2016, Chairman and Chief Executive Officer
       from January 2006 to April 2015, and President, Chief Executive Officer and a


                                                20
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 21 of 102 PageID #: 21




      director from 2004 to 2006. Ms. Wilderotter currently serves on the board of
      directors of Costco Wholesale Corporation, a wholesale retailer, Hewlett Packard
      Enterprise Company, an enterprise information technology company, and
      DocuSign, Inc., a digital transaction management services company.
      Ms. Wilderotter has served on many corporate boards, and in the past five years,
      was a director of Cadence Design Systems, Inc., an electronic design automation
      software and engineering services company, through April 2020, Xerox
      Corporation, a document management solutions company, DreamWorks
      Animation SKG, Inc., an entertainment company, Juno Therapeutics, Inc., a
      biopharmaceutical company, and The Procter & Gamble Company, a consumer
      goods company. Ms. Wilderotter holds a B.A. in Economics from the College of
      the Holy Cross.

      Ms. Wilderotter was selected to serve on our board of directors because of her
      significant public company leadership experience as a board member and an
      officer, as well as her experience in senior leadership positions in the areas of
      marketing and technology.

      Defendant Christodoro

      68.    Defendant Christodoro served as a Company director from May 2015 until he

resigned from the Board in March 2019. He also served as a member of the Compensation

Committee.

      69.    The Registration Statement stated the following about Defendant Christodoro:

      Jonathan Christodoro. Mr. Christodoro has served as a member of our board of
      directors since May 2015. From July 2012 to February 2017, Mr. Christodoro
      served as Managing Director of Icahn Capital LP, a private investment firm. Prior
      to joining Icahn Capital LP, Mr. Christodoro served in various investment and
      research roles at P2 Capital Partners, LLC, Prentice Capital Management, LP and
      S.A.C. Capital Advisors, LP, each a private investment firm. Mr. Christodoro
      began his career as an investment banking analyst at Morgan Stanley & Co., an
      investment banking company, where he focused on merger and acquisition
      transactions across a variety of industries. Mr. Christodoro currently serves on the
      boards of directors of PayPal Holdings, Inc., Herbalife Nutrition Ltd., a nutrition
      company, Enzon Pharmaceuticals, Inc., a pharmaceutical company, SandRidge
      Energy, Inc., an oil and gas company, and Xerox Corporation, a document
      management solutions company. Mr. Christodoro was previously a director of
      eBay Inc., Cheniere Energy, Inc., a developer of natural gas liquefaction and export
      facilities and related pipelines, American Railcar Industries, Inc., a railcar
      manufacturing company, Hologic, Inc., a medical devices company, and Talisman
      Energy Inc., an oil and gas exploration and production company. Mr. Christodoro
      holds a B.S. in Applied Economics and Management from Cornell University and
      an M.B.A. from The Wharton School of the University of Pennsylvania.


                                              21
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 22 of 102 PageID #: 22




       Mr. Christodoro was selected to serve on our board of directors because of his
       experience in financial and operational oversight as a result of his service on the
       boards of directors of numerous other companies.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       70.     By reason of their positions as officers, directors, and/or fiduciaries of Lyft and

because of their ability to control the business and corporate affairs of Lyft, the Individual

Defendants owed Lyft and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage Lyft in a fair,

just, honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of Lyft and its shareholders so as to benefit all shareholders

equally.

       71.     Each director and officer of the Company owes to Lyft and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       72.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Lyft, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       73.     To discharge their duties, the officers and directors of Lyft were required to exercise

reasonable and prudent supervision over the management, policies, controls, and operations of the

Company.

       74.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The



                                                 22
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 23 of 102 PageID #: 23




conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Lyft, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Lyft’s Board

at all relevant times.

        75.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Securities Exchange Act of 1934 and

traded on the NASDAQ-GS, the Individual Defendants had a duty to prevent and not to effect the

dissemination of inaccurate and untruthful information with respect to the Company’s financial

condition, performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, including the dissemination

of false information regarding the Company’s business, prospects, and operations, and had a duty

to cause the Company to disclose in its regulatory filings with the SEC all those facts described in

this Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

        76.     To discharge their duties, the officers and directors of Lyft were required to exercise

reasonable and prudent supervision over the management, policies, practices, and internal controls

of the Company. By virtue of such duties, the officers and directors of Lyft were required to,

among other things:

                (a)      ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and




                                                  23
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 24 of 102 PageID #: 24




pursuant to Lyft’s own Code of Business Conduct and Ethics (the “Code of Conduct”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Lyft conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, to make reasonable

inquiry in connection therewith, and to take steps to correct such conditions or practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Lyft and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Lyft’s operations would comply with all

applicable laws and Lyft’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                24
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 25 of 102 PageID #: 25




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         77.   Each of the Individual Defendants further owed to Lyft and the shareholders the

duty of loyalty requiring that each favor Lyft’s interest and that of its shareholders over their own

while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

         78.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Lyft and were at all times acting within the course and scope of such agency.

         79.   Because of their advisory, executive, managerial, and directorial positions with

Lyft, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         80.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Lyft.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         81.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         82.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, and abuse of control; (ii) conceal adverse information concerning


                                                 25
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 26 of 102 PageID #: 26




the Company’s operations, financial condition, legal compliance, future business prospects and

internal controls; and (iii) to artificially inflate the Company’s stock price.

       83.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Lyft was a direct, necessary,

and substantial participant in the conspiracy, common enterprise, and/or common course of

conduct complained of herein.

       84.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       85.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Lyft and was at all times acting within the course

and scope of such agency.

                                 LYFT’S CODE OF CONDUCT

       86.     The Company’s Code of Conduct provides that it “applies to all directors, officers

and team members.” The Code of Conduct also maintains that, “[t]hese are common-sense

policies, many of which are either required by law or intended to help the company comply with




                                                  26
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 27 of 102 PageID #: 27




the law, so we expect you to follow them. You could face disciplinary action if you don’t, including

termination of employment.”

       87.     In a section titled, “Purpose,” the Code of Conduct provides, in relevant part:

       This Code is intended to ensure and promote:

               1. a culture of honest and accountability;

               2. honest and ethical conduct, including the ethical handling of actual or
                  apparent conflicts of interest;

               3. fair and accurate books and records, including financial reporting;

               4. ethical conduct and compliance with applicable laws, rules and
                  regulations including, without limitation, full, fair, accurate, timely and
                  understandable disclosure in reports and documents we file with or
                  submit to the Securities and Exchange Commission and in our other
                  public documents;

               5. the prompt internal reporting of this Code, as set forth in this Code; and

               6. the deterrence of wrongdoing.

       This Code is a guide, and the company expects team members to use their own
       judgment at all times to follow the high ethical standards to which the company is
       committed.

       88.     In a section titled, “Conflicts of Interest,” the Code of Conduct states the following:

       A conflict of interest is any activity or interest that is inconsistent with or opposed
       to the best interests of the company. Your decision and actions in the course of
       employment or other relationship with the company should be based on the best
       interests of the company and not based on personal relationships or benefits. You
       must never use or attempt to use your position with the company to obtain improper
       personal benefits. Any situation, transaction or relationship that may give rise to an
       actual or potential conf and shall be avoided, unless approved by the company.

       89.     In a section titled, “Fair Dealing,” the Code of Conduct states the following:

       The company has a history of succeeding through honest business competition. The
       company does not seek competitive advantages through illegal or unethical
       business practices. You should endeavor to deal fairly with each other and with the
       company's users, drivers, customers, service providers, suppliers, business partners
       and competitors. No team member should take unfair advantage of anyone through



                                                 27
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 28 of 102 PageID #: 28




       manipulation, concealment abuse of privileged information, misrepresentation of
       material facts or any unfair dealing practice.

       90.       In a section titled, “Financial Reports and Other Records,” the Code of Conduct

states the following:

       Team members are responsible for the accurate and complete reporting of financial
       information within their respective areas of responsibility and for the timely
       notification to senior management of financial and non-financial information that
       may be material to the company. The company expects all of its team members to
       take this responsibility very seriously to ensure full, fair, accurate, timely and
       understandable disclosure in reports and documents that the company files with
       government agencies or releases to the general public.

       Each team member, to the extent involved in the company's disclosure process,
       including without limitation, the principal executive officer, principal financial
       officer and other senior team members who perform similar functions in the
       company (collectively, “Senior Financial Officers”), must familiarize themselves
       with the disclosure requirements applicable to the company as well as the business
       and financial operations of the company, and must not knowingly misrepresent, or
       cause others to misrepresent, facts about the company to others, whether within or
       outside the company, including to the company's independent auditors,
       governmental regulators and self-regulatory organizations.

       All of the company's books, records, accounts and financial statements must be
       maintained in reasonable detail, and reflect the matters to which they relate
       accurately, fairly and completely. Furthermore, all books, records, accounts and
       financial statements must conform both to applicable legal requirements and to the
       company's system of internal controls. All assets of the company must be carefully
       and properly accounted for. No undisclosed or unrecorded account or fund will be
       established for any purpose. No false or misleading entries will be made in the
       company's books or records for any reason, and no disbursement of corporate funds
       or other corporate property will be made without adequate supporting
       documentation and authorization. Misclassification of transactions as to accounts,
       business units or accounting periods is forbidden. Each team member bears
       responsibility for ensuring that they are not party to a false or misleading accounting
       entry. This means we cannot make any promises that are not detailed in the
       documentation that has been fully reviewed by the appropriate departments. Failure
       to be transparent and to follow the correct approval and documentation process can
       cause problems for you and the company.

       91.       In a section titled, “Communications,” the Code of Conduct states the following, in

relevant part:




                                                 28
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 29 of 102 PageID #: 29




       Clear and consistent communication is important for Lyft. We need to make careful
       decisions about what to say—and how—to the media and public. All statements we
       make to the public should be complete, accurate and truthful, never false or
       misleading. Our entire community -- team members, drivers, riders, investors and
       other stakeholders -- deserve honesty, transparency and consistency from us…

       92.     In a section titled, “Compliance with Laws, Rules & Regulations” the Code of

Conduct states that employees are expected to “respect and obey all laws when carrying out

responsibilities on behalf of the company and refrain from illegal conduct.” The Code of Conduct

also provides that employees have “an obligation to be knowledgeable about specific laws, rules

and regulations that apply to your area of responsibility” and counsels that “[i]f a law conflicts

with a policy in this Code, you must comply with the law.”

       93.     Further, in the section titled, “Compliance with Laws, Rules & Regulations,” the

Code of Conduct provides, in relevant part:

       Health, Safety & Environment

       The company works to conduct its business activities and operations in a manner
       that promotes protection of people and the environment to the extent practicable.
       Compliance with all applicable laws, rules and regulations governing health, safety
       and the environment are a responsibility of management and team members in all
       functions.

       94.     In a section titled, “Compliance & Reporting,” the Code of Conduct states the

following, in relevant part:

       Reporting Violations

       If you know of or suspect a violation of this Code, or of applicable laws and
       regulations (including complaints or concerns about accounting, internal
       accounting controls or auditing matters), or you have concern about a situation that
       you believe does not reflect our culture and values, you should voice your concerns
       to your manager or a member of the internal audit team, People Team or Legal
       Team. You may also report concerns anonymously via our confidential
       independent          Reporting            Hotline,        Ethical        Advocate
       (https://reports.ethicaladvocate.com/). Please see the Whistleblower Policy for
       information about making anonymous reports.




                                               29
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 30 of 102 PageID #: 30




       All reports will be kept confidential, to the extent practical, except where disclosure
       is required to mandated by law. The company does not permit retaliation of any
       kind for good faith reports of violations or possible violations.

(Emphasis in original.)

       95.     In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, and unjust enrichment, and aiding and abetting thereof. Also

in violation of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of

Company records and reports, comply with laws and regulations, conduct business in an honest

and ethical manner, and properly report violations of the Code of Conduct.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       96.     Lyft is a San Francisco, California-based peer-to-peer ridesharing company

originally founded as in 2007 as Bounder Web, Inc., a carpool matching service for universities

and companies. In 2008, the Company changed its name to Zimride, Inc. (“Zimride”) before

eventually launching its current ideation as an on-demand peer-to-peer ridesharing platform in

2012. In 2013, the Company sold its assets related to its early “Zimride operations,” and changed

its name to Lyft.

       97.     Today, Lyft touts itself as one of the largest and fastest growing transportation

networks in the United States and Canada, with 22.9 million active riders, second only to Uber




                                                 30
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 31 of 102 PageID #: 31




Technologies, Inc. (“Uber”).2 The Company also purports to be the largest bike sharing platform

in the United States.

       98.     Lyft develops, markets, and operates a mobile app offering vehicles for hire,

motorized scooters, and a bicycle-sharing system. To gain access to the Company’s transportation

network, Lyft users must first download the app and create a profile. Lyft connects drivers with

riders to facilitate the completion of a successful transportation service for riders, at which time a

cashless payment from the rider to the driver is made. Lyft driver earnings are primarily based on

the time and distance of the ride. Lyft’s revenue is substantially generated from charging its drivers

service fees and commissions, which vary based on the price of the ride, for using the Company’s

rideshare marketplace to connect with riders.

       99.     Lyft also generates revenue from single-use ride fees or subscription fees paid by

bike riders to access the Company’s fleet of shared bikes, which it added to its suite of services on

November 30, 2018 through the acquisition of Motivate, the largest bikeshare operator in North

America at the time. To that end, Motivate generated approximately $100 million in revenue in

2017 and accounted for about 80% of bike-share trips in the United States. Moreover, Motivate

had expanded its bikeshare system through exclusive contracts in many of the major cities in the

country including New York, San Francisco, Chicago, Boston, Washington D.C., Portland,

Columbus, and Minneapolis. Between April and September 2018, Motivate had rolled out a fleet

of electric bikes in a select few cities across the country.



2
  Uber, founded in 2009, is the world largest ride share company and operates as a multinational
transportation network company offering many of the same services as Lyft, including peer-to-
peer ridesharing, ride service hailing, and, since, its April 2018 acquisition of Social Bicycles,
Inc. (“Jump”), a bike-sharing system. Uber also provides users with food delivery and freight
shipping services. As such, Uber is currently and historically, Lyft’s largest and most formidable
competitor. Uber went public shortly after Lyft with an initial public offering on or about May 9,
2019.


                                                  31
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 32 of 102 PageID #: 32




       100.    In connection with its acquisition of Motivate, Lyft committed to investing $100

million in the bike-sharing system for the New York metro area4 in the next five years, and also

assumed certain pre-existing contractual obligations to increase the bike fleets in other locations.

       101.    Appropriately, the Company has continually characterized its acquisition of

Motivate as a critical part of the young company’s expansion and development. In a blog post

announcing the acquisition, the Company stated that “[t]ogether Lyft and Motivate will

revolutionize urban transportation and put bike-share systems across the country on a path toward

growth and innovation.” Lyft also committed to “invest[ing] to establish bike offerings in our

major markets and pursue growth and innovation in the markets where Motivate currently

operates.”

       Passenger Reports of Sexual Assault Perpetrated by Lyft Drivers Prior to the IPO

       102.    Since well before the IPO—and as the Individual Defendants were aware—Lyft

has had a serious, widespread problem with sexual assaults committed by its drivers. After the

IPO, many news articles were published shedding light on Lyft’s sexual assault problem with its

drivers, and ultimately, many victims filed lawsuits, including class actions against the Company

to hold it responsible for its lack of diligence and dereliction of duty to take action to prevent its

drivers from sexually assaulting their passenger-clientele. Instead of addressing the problem by,

for example, imposing rigorous behavioral policies and procedures and mandating extensive

sexual harassment training, the Individual Defendants did nothing of the sort, fearing that taking

such measures would provide credence to plaintiff-driver arguments that had contended that

drivers should be classified as “employees” instead of “independent contractors,” which would



4
  Upon Lyft’s completion of the Motivate acquisition, New York City Mayor, Bill de Blasio
announced that New York City and Lyft intended to triple the size of New York City’s Citi Bike
fleet.


                                                 32
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 33 of 102 PageID #: 33




cause the Company to take on certain legal and financial obligations. Moreover, at the time of the

IPO, Lyft’s interface lacked certain fundamental and necessary safety features such as a panic or

emergency button. Finally, at the time of the IPO, Lyft’s background check policy was woefully

deficient since it had not yet instituted a “continuous background check” policy to properly vet its

drivers.5

        103.     Below is a non-exhaustive list of instances of sexual assault and safety incidents

that the Individual Defendants were aware of—and many of which, the public was unaware of3—

at the time the Company issued the Offering Documents. This list is organized in chronological

order from the date of the incident and demonstrates exactly how extensive Lyft’s safety issues

were before the IPO:

                   DATE                           DESCRIPTION OF INCIDENT

               January 28, 2015      Yiqing Chen’s Lyft driver took her to Baldwin Park,
                                     California instead of her intended destination and sexually
                                     assaulted her. Chen filed a lawsuit against Lyft in January
                                     2017 for assault, battery, false imprisonment, common
                                     carrier negligent hiring and retention of unfit employees,
                                     intentional infliction of emotional distress, and negligent
                                     infliction of emotional distress.4
                 March 2015          In Seattle, Washington, Lyft and Uber driver Dereje Y.
                                     Kebede attempted to rape a woman while driving under the
                                     Uber platform. He was later charged with attempted rape.5
                May 26, 2015         Lyft driver raped a woman, identified as Alyssa Doe in her
                                     complaint at her hotel room. The woman filed suit in May
                                     2018.6



5
  Uber adopted a similar policy as early as 2018.
3
  https://sfpublicpress.org/california-agency-is-hiding-uber-and-lyft-accident-reports/. Last
visited September 24, 2020.
4
  Chen v. Lyft, Inc., et al., Case No. BC647472 (Super. Ct. Los Angeles County), filed January
18, 2017.
5
  https://komonews.com/news/local/charge-uber-driver-tried-to-rape-seattle-area-passenger. Last
visited September 24, 2020.
6
  https://www.nbclosangeles.com/news/passenger-sues-lyft-over-alleged-sexual-assault/152866/.
Last visited September 24, 2020.


                                                 33
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 34 of 102 PageID #: 34




             May 30, 2015          In Seattle, Washington, a Lyft driver demanded sex from a
                                   female passenger in exchange for returning her lost phone.
                                   Upon reaching into the vehicle to retrieve her phone, the
                                   driver dragged her down the street. After a law enforcement
                                   investigation, Lyft deactivated the driver.7
           September 5, 2015       A Lyft driver followed a female passenger into her home,
                                   who groped her and requested that she perform a sex act.
                                   The Chula Vista, California police department began a
                                   criminal investigation with Lyft’s cooperation. The victim
                                   filed suit against Lyft in October 2015 alleging Lyft failed
                                   to perform the requisite diligence to protect her, despite the
                                   Trust and Safety Fee she was charged.8
            January 27, 2016       After her Lyft driver sexually assaulted her, a woman filed
                                   suit against Lyft seeking damages. The driver was also
                                   charged with misdemeanor battery for groping her.
             April 30, 2016        After falling asleep in her Lyft driver’s vehicle in or near
                                   North Hollywood, California, Candie Fernandez was
                                   sexually assaulted by her Lyft driver. Fernandez filed suit
                                   against Lyft in May 2018.9
               June 2016           A Lyft driver sexually assaulted and threatened an unnamed
                                   woman in Chicago, Illinois. The incident was reported to
                                   authorities, and later referenced in a complaint filed in July
                                   2018 against Lyft related to a separate assault incident.
          September 22, 2016       Jeremy Vague’s arrest for sexually assaulting multiple
                                   women while driving for both Lyft and Uber in Southern
                                   California was reported.10
            October 8, 2016        A Lyft driver raped a woman while she was unconscious in
                                   San Diego, California until two of the woman’s friends
                                   witnessed and then put a stop to the rape. The woman
                                   reported the incident to police “immediately” and Lyft was
                                   also notified. The woman filed suit in August 2019.
           December 9, 2016        A Lyft driver raped a woman in San Diego, California. The
                                   woman reported the assault to law enforcement and to Lyft.
                                   However, Lyft permitted the driver to continue driving for
                                   Lyft. The woman filed suit in August 2017.
            March 20, 2017         In Woodinville, Washington, Lyft driver, Ashraf Samy-
                                   William Ibrahim, sexually assaulted his developmentally

7
  https://komonews.com/news/local/police-lyft-driver-demands-sex-from-woman-drags-her-
with-car-11-21-2015. Last visited September 24, 2020.
8
  https://www.sandiegouniontribune.com/news/watchdog/sdut-lyft-lawsuit-2015oct30-
story.html. Last visited September 24, 2020.
9
  Fernandez v. Lyft, Inc., et al., Case No. BC704418 (Super. Ct. Los Angeles County), filed May
1, 2018.
10
   https://www.dailyherald.com/article/20160922/business/309229978. Last visited September
24, 2020.


                                               34
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 35 of 102 PageID #: 35




                                    delayed female passenger. Ibrahim was arrested and
                                    charged. Lyft then issued a statement and deactivated
                                    Ibrahim.11
              April 23, 2017        A Lyft driver performed a sex act on a woman, identified as
                                    Gillian C, without her consent. The woman reported the
                                    incident to law enforcement. She filed a lawsuit in April
                                    2019.
              May 21, 2017          A Lyft driver raped an unnamed woman in Detroit,
                                    Michigan. The woman filed suit in August 2019.
              June 10, 2017         A Lyft driver sexually assaulted a woman named Morgan
                                    Lee in San Antonio, Texas. Lee reported the incident to
                                    police. Lee filed suit against Lyft later in June 2017.12
              June 18, 2017         A Lyft driver assaulted a woman named India Matheson
                                    who reported the incident to both law enforcement officials
                                    and Lyft. The assault was captured on her video doorbell
                                    and, in September 2018, the driver was charged with
                                    “assault with sexual motivation” and subsequently
                                    convicted. Matheson filed suit in August 2019.
              June 21, 2017         A Lyft driver named Francisco Arias was arraigned on
                                    charges that he offered a girl under the age of 18 years old
                                    money and rides in exchange for sex in Allentown,
                                    Pennsylvania.13
               July 2, 2017         A Lyft driver sexually assaulted a woman named Sarah A.
                                    Johnson in the back seat of his vehicle in Santa Monica,
                                    California. Johnson reported the incident to both law
                                    enforcement and to Lyft. Johnson filed a lawsuit in
                                    December 2017.
               July 4, 2017         A Lyft driver sexually assaulted a woman named Stephanie
                                    Nan in Brooklyn, New York. Nan reported the incident to
                                    police. In August 2019, Nan filed a lawsuit.
               July 7, 2017         A Lyft driver with a criminal history14 that contained
                                    charges that should have made him ineligible to drive for

11
   https://www.kiro7.com/news/local/everett-lyft-driver-accused-of-sexually-assaulting-
developmentally-delayed-passenger/507595372/. Last visited September 24, 2020.
12
   https://www.mysanantonio.com/business/local/article/San-Antonio-woman-sues-Lyft-accuses-
driver-of-11271109.php. Last visited September 24, 2020.
13

https://www.lehighvalleylive.com/bethlehem/2017/06/man_who_texted_minor_for_sex_f.html.
Last visited September 24, 2020.
14
   In an article published on June 1, 2018, CNN reported that the third-party background
company, Checkr, used by the ridesharing giants, Lyft and Uber, permitted thousands of people
to drive for the companies who ought to have been ineligible due to their criminal history.
Further, the article revealed that Lyft settled a lawsuit brought by the District Attorneys of San
Francisco and Los Angeles, California alleging that the Company misled its customers “about
the quality of [its] background checks” back in 2014.


                                                35
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 36 of 102 PageID #: 36




                                 Lyft kidnapped, bound, and raped an unnamed woman in
                                 Chicago, Illinois. The woman reported the assault to law
                                 enforcement and on July 8, 2017, the incident was reported
                                 to Lyft, who deactivated the woman’s account, therefore
                                 denying her access to information related to the assailant.
                                 Thereafter, the driver was criminally charged in connection
                                 with the kidnapping and rape, as well as for a separate rape
                                 perpetrated against another victim. The woman filed a
                                 lawsuit in December 2019.
             July 14, 2017       A Lyft driver sexually assaulted a woman named Jennifer
                                 Hardin in the Washington, D.C. area. Hardin filed a lawsuit
                                 in August 2019.
             July 17, 2017       A Lyft driver sexually assaulted a woman named Danielle
                                 Lodge in Los Angeles, California. Lodge filed a lawsuit in
                                 July 2018.
          September 16, 2017     A Lyft driver raped his female passenger in Indianapolis,
                                 Indiana. The victim was able to record some of the assault
                                 on her cell phone and, later that month, the driver was
                                 arrested and charged with sexual battery and rape. Lyft
                                 issued a statement and deactivated the driver.
          September 20, 2017     The police departments in Boston and Cambridge,
                                 Massachusetts opened an investigation after a woman
                                 reported her Lyft driver sexually assaulted her.
             October 2017        A Lyft driver kidnapped Alison Turkos at gunpoint, drove
                                 her across state lines, and raped her together with two other
                                 men. After, Turkos reported a “kidnapping” to Lyft, and
                                 Lyft apologized for the “inconvenience” of the route
                                 alteration and charged her for the route using the intended
                                 destination. The driver continued to drive for Lyft under a
                                 new name and account. NYPD confirmed the presence of
                                 semen on Turkos’s clothing and later subpoenaed Lyft as
                                 part of its investigation. The FBI later took over the
                                 investigation. Turkos filed a lawsuit in September 2019.15
             October 2017        A Lyft driver sexually assaulted a 16-year-old boy in Davie,
                                 Florida. The incident is reported and later referenced in a
                                 complaint filed against Lyft in July 2018 in connection to a
                                 separate incident of assault.
           October 25, 2017      Lyft’s background screening service failed to discover or
                                 screen out a former al-Qaeda operative driving for Lyft who
                                 was convicted of aiding terrorism. Thereafter, Lyft
                                 deactivated the driver.16

15
   https://medium.com/@alturkos/why-im-suing-lyft-6a409e316d1f. Last visited September 24,
2020.; https://abcnews.go.com/US/woman-kidnapped-gunpoint-raped-lyft-driver-
lawsuit/story?id=65690337. Last visited September 24, 2020.
16
   https://chicagoist.com/2017/10/27/chicago_blasts_lyft_for_hiring_driv.php. Last visited


                                            36
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 37 of 102 PageID #: 37




             January 3, 2018        A Lyft driver in Tuscaloosa, Alabama assaulted an
                                    unnamed blind woman. The woman reported the incident to
                                    both law enforcement and Lyft. She joined a lawsuit filed
                                    on behalf of 14 women from multiple states in September
                                    2019.17
            January 11, 2018        A Lyft driver physically, but not sexually, assaulted
                                    Kentrell Holmes, a gay man, while the driver screamed
                                    homophobic slurs. Holmes filed a lawsuit in December
                                    2019.
            February 3, 2018        A Lyft driver assaulted a woman in Wilmington, North
                                    Carolina. The woman reported the incident to Lyft. The
                                    woman joined a lawsuit in September 2019.
            February 4, 2018        A Lyft driver physically assaulted a woman named Feda
                                    Marzouk in Cleveland, Ohio after she refused his sexual
                                    advances. Marzouk called the emergency telephone line and
                                    was then taken to a hospital. Marzouk filed a lawsuit against
                                    Lyft in November 2018.
            February 14, 2018       A Lyft driver physically, though not sexually, attacked a
                                    woman named Elizabeth Rahh. Rahh filed a lawsuit in
                                    February 2020.
              March 4, 2018         A Lyft driver assaulted and raped a woman in Marlborough,
                                    Massachusetts. The woman reported the incident to law
                                    enforcement, who then notified Lyft. The driver was then
                                    charged with rape.
              April 8, 2018         A Lyft driver sexually assaulted a woman while she was
                                    unconscious in Oakland, California. The incident was
                                    reported and later referenced in a complaint against Lyft in
                                    connection to a separate assault case filed in July 2018. The
                                    driver was arrested in May 2018.
                May 2018            A Lyft driver sexually assaulted an unnamed minor in
                                    Ontario, Canada. The assault was reported, and later
                                    referenced in a complaint filed against Lyft in connection to
                                    a separate assault case filed in July 2018.
                May 2018            A Lyft driver assaulted a woman in Waterford Township,
                                    Michigan after she refused his offer to pay her for sex. The
                                    assault was reported, and later referenced in a complaint
                                    filed against Lyft in connection to a separate assault case
                                    filed in July 2018.
               May 6, 2018          A Lyft driver sexually assaulted a woman in Cypress,
                                    California. She reported the attack to both law enforcement
                                    and to Lyft. She joined a lawsuit filed in September 2019.



September 24, 2020.
17
   https://nypost.com/2019/09/05/lyft-is-in-the-midst-of-a-sexual-predator-crisis-riders-lawsuit/.
Last visited September 24, 2020.


                                                37
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 38 of 102 PageID #: 38




              May 8, 2018         A Lyft driver sexually assaulted a woman named Mary
                                  Espinosa. Espinosa filed a lawsuit in August 2019.
             May 15, 2018         A Lyft driver assaulted a woman in Jacksonville, North
                                  Carolina. The woman reported the incident to Lyft
                                  “immediately.” She joined a lawsuit filed in September
                                  2019.
              June 7, 2018        A Lyft driver, who had a long history of sexually assaulting
                                  his passengers dating back to 2013, assaulted a woman in
                                  Travis County, Texas. Thereafter, Lyft issued a public
                                  statement regarding the woman’s assault and the assaults of
                                  the other passengers. The woman filed a lawsuit in
                                  September 2019.
             June 30, 2018        After an argument, a Lyft driver stabbed a passenger in the
                                  chest in San Diego, California. The driver was arrested.
                                  Lyft deactivated the driver.
              July 7, 2018        A Lyft driver raped a woman in Tacoma, Washington. The
                                  woman reported the assault to both Lyft and law
                                  enforcement. She filed a lawsuit in August 2019.
             July 17, 2018        A Lyft driver named Orlando Vilchez Lazo and dubbed the
                                  “Rideshare Rapist” was arraigned on four counts of rape in
                                  San Francisco, California. Lazo used Lyft’s brand to pose as
                                  a driver for hire to lure women outside of bars and
                                  nightclubs into his vehicle before raping them, sometimes at
                                  knifepoint. Lyft issued a statement announcing that it had
                                  deactivated Lazo once it became aware of the allegations.18
               July 2018          A Lyft driver named Amir Sami Handouk raped a woman
                                  in Gainesville, Virginia. The driver was arrested.19
             July 24, 2018        Lyft driver sexually assaulted a woman in San Francisco,
                                  California. The woman reported the incident to police, as
                                  well as to Lyft via an “email form” immediately. The
                                  woman filed a lawsuit in September 2019.
            August 3, 2018        A Lyft driver raped a woman in Los Angeles. She reported
                                  the assault to the police “immediately,” who then reported
                                  the incident to Lyft. The woman filed a lawsuit in June
                                  2019.
            August 5, 2018        After dropping her off, a Lyft driver returned to her home
                                  and sexually assaulted a woman named Amber Wilson.
                                  Wilson filed a lawsuit in September 2019.


18
   https://www.sfchronicle.com/crime/article/Attorney-DNA-that-solved-infamous-Rideshare-
14083438.php. Last visited September 24, 2020; https://www.sfgate.com/bayarea/article/Serial-
rape-suspect-posing-as-SF-ride-hailing-13073493.php. Last visited September 24, 2020.
19
   https://www.washingtonpost.com/local/public-safety/woman-allegedly-was-raped-after-using-
lyft-driver-charged-police-say/2018/07/23/9ef0d804-8ecf-11e8-b769-e3fff17f0689_story.html.
Last visited September 24, 2020.


                                             38
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 39 of 102 PageID #: 39




         August 17, 2018    A Lyft driver sexually assaulted a woman named Jill
                            Berquist. Berquist reported the incident to Lyft and a Lyft
                            representative convinced her not to file a police report “by
                            telling [her] that LYFT would file a police report.”
                            However, Lyft failed to file a police report. Berquist filed a
                            lawsuit in August 2019.
         October 1, 2018    A Lyft driver forced a minor and her sister to remove
                            clothing and refused to let them out of the car. The victims
                            filed a lawsuit in November 2019.
         October 5, 2018    A Lyft driver kidnapped and physically and verbally
                            assaulted a woman named Marianne Ditrani in Hollywood,
                            California. Ditrani reported the incident to Lyft. Ditrani
                            filed a lawsuit in September 2019.
         October 12, 2018   A Lyft driver assaulted a woman named Farheen Hashem in
                            Sun Valley, California. Hashem filed a lawsuit in
                            September 2019.
         October 28, 2018   A Lyft driver assaulted a woman in Los Angeles. The
                            woman reported the incident to law enforcement, who
                            notified Lyft of the incident. She joined a lawsuit against
                            Lyft filed in September 2019.
        November 25, 2018   A Lyft driver assaulted a woman in San Francisco,
                            California. The woman and her friend – who was also in the
                            vehicle at the time – video-recorded the driver’s apology for
                            the assault and reported the attack to law enforcement
                            officials. Thereafter, the driver pled no contest to sexual
                            battery. Lyft issued a refund to the woman for the ride. The
                            woman joined a lawsuit filed in September 2019.
        December 4, 2018    A Lyft driver sexually assaulted a woman named Michelle
                            Christensen in Oakland, California. She filed a lawsuit filed
                            in September 2019.
        December 7, 2018    A Lyft driver assaulted a woman in Salt Lake City, Utah.
                            The woman reported the attack to both Lyft and to law
                            enforcement. The driver was ultimately charged and then
                            convicted of misdemeanor battery. The woman joined
                            a lawsuit filed in September 2019.

        December 30, 2018   A Lyft driver assaulted a woman in West Hollywood,
                            California. The woman reported the attack to Lyft, who
                            promised to “make sure [she] never gets paired with the
                            driver again.” She joined a lawsuit filed in September 2019.
         January 23, 2019   A Lyft driver raped a woman, who notified both the police
                            and Lyft of the attack. Thereafter, the driver was charged
                            with second-degree rape and kidnapping. The woman filed
                            a lawsuit against Lyft filed in August 2019.
         March 14, 2019     A Lyft driver assaulted a woman in Charleston, South
                            Carolina. The woman notified Lyft and then law


                                        39
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 40 of 102 PageID #: 40




                                    enforcement about the incident. She joined a lawsuit filed in
                                    September 2019.
              March 19, 2019        A Lyft driver falsely imprisoned a woman named Margarita
                                    Bicana. Bicana notified Lyft of the incident, who informed
                                    her that two other victims had also filed complaints against
                                    the assailant-driver. Bicana filed a lawsuit in August 2019.


       104.    After announcing its commitment to issuing a safety report, and that it would no

longer hold victims of sexual assault to their arbitration clause for related claims in early May

2018, Uber released a “safety review” for 2017 and 2018 on December 5, 2019. Uber’s safety

review revealed that Uber had received “5,981 allegations of serious sexual assault in the U.S.”

and that approximately 3,349 of those reports involved accusations by passengers against drivers.

Unfortunately, Uber’s safety review also indicated that assaults were trending upwards, in the

wrong direction, year-over-year.

       105.    Despite the Company’s image as the “safe, progressive alternative” to Uber, the

Company followed suit on May 15, 2018 when it too announced that it would issue a safety report.

However, to date, Lyft has failed to make good on that promise. With that said, approximately

75% of Lyft drivers also drive for Uber. Since there is such a large overlap, it is reasonable to

assume that Lyft’s sexual assault records are similar, or worse, than the mind-boggling figures

released by Uber. Moreover, attorneys litigating sexual assault cases against both companies have

reported a disparate amount of cases against Lyft.20

       Rider Incidents About Lyft Bikes Prior to the IPO




20
   In an article published on April 30, 2018, CNN reported that “there is no publicly available
data for the number of sexual assaults” by rideshare drivers.
https://money.cnn.com/2018/04/30/technology/uber-driver-sexual-assault/index.html. Last
visited September 25, 2020.


                                                40
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 41 of 102 PageID #: 41




       106.    Just prior to Lyft’s acquisition, Motivate had experienced a host of issues regarding

maintenance of its fleet of electronic bikes. On September 26, 2018, StreetsBlog published an

article (the “StreetsBlog Article”) titled “It’s Not Your Imagination – Something is Seriously

Wrong With Citi Bike Right Now,” in which it was revealed that “[i]n the last two weeks, 21

percent of its [bikes] have simply disappeared” and that “there were only 7,166 Citi Bikes in

service on Tuesday, Sept. 25 – down from 9,112 bikes two weeks earlier.” The StreetsBlog Article

further stated that Citi Bike was “far and away the world’s worst-maintained [bike-share] system”

and that “[n]o other comparable bike-share system comes even close to having 41 percent of its

fleet simply unavailable.”21

       107.    Moreover, a spokesperson for Motivate admitted that the fleet was breaking down,

stating “Keeping the bike fleet in a state of good repair is a key priority for Citi Bike, and right

now we have a backlog of bikes that are due for maintenance and repairs” and also that “[w]e are

putting extra resources toward getting these bikes back out on the street and expect fleet levels will

improve soon.”

       108.    On February 28, 2019, Medium published an article (the “Medium Article”),

authored by Caroline Samponaro (“Samponaro”), Lyft’s Head of Bike, Scooter, & Pedestrian

Policy, titled “How Electric Bikes Are Changing the Game for Urban Mobility,” in which

Samponaro stated:




21
   On September 28, 2018, StreetsBlog published an article titled “De Blasio Seeks No Sanctions
for Citi Bike Contract Violation,” in which it detailed that the New York City would not seek
nearly $1.4 million in damages the city was entitled to for violating the provision of the
agreement that required Citi Bike to have “97[%] of its 12,000-bike fleet available at all times”
and referred to the unavailability issue as a “repair crisis.”
https://nyc.streetsblog.org/2018/09/28/de-blasio-seeks-no-sanctions-for-citi-bike-contract-
violation/. Last visited September 25, 2020.


                                                 41
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 42 of 102 PageID #: 42




       To date, we’ve only deployed electric bikes on a relatively small scale in select
       cities. That’s about to change, because of the results we’ve seen. The early data
       hints at the enormous potential:

       So far, we’ve piloted electric bikes in our bikeshare networks in the Bay Area, New
       York City and Washington DC area. Altogether, riders have pedaled more than
       912,000 trips on electric bikes since our pilots began.

                                                ***

       You know Lyft as a rideshare company, so it might be surprising to hear this: we
       truly believe electric bikes will become a real alternative to rides in cars, and we’re
       excited about that. Bikeshare is a natural extension of Lyft’s vision to improve
       transportation access, sustainability and affordability. We want the members of our
       community to get where they are going quickly and easily, and it’s very clear that
       electric bikes are the next great way to do that.

(Emphasis in original.)

       109.    On November 30, 2018, Lyft acquired Motivate, the largest bike sharing platform

in the United States, for approximately $251 million. In the transition, members of Motivate’s

management team, including Samponaro, moved to Lyft. In doing so, although the defects existed

prior to Lyft’s acquisition of Motivate, Lyft was aware of the extensive issues dogging Motivate’s

electronic bike fleet. Moreover, pursuant to the agreements Motivate reached with the various

cities their bikes were stationed in, Motivate was required to keep detailed records and reports of

each complaint and accident in its systems. At the latest, upon acquisition, Lyft gained unfettered

access to Motivate’s record keeping systems, including their engineering and customer service

records. Yet, a few months later, the Individual Defendants failed to disclose any of the issues that

plagued the Company’s newly acquired fleet of electronic bikes.

       110.    Unbeknownst to investors until after the IPO, the Company’s fleet of electric bikes

that it had acquired from Motivate suffered from a defect that impacted the bike’s braking system,

attributable to the fact that Lyft’s electric bikes did not contain the required “power modulator”

that Shimano, the brake manufacturer, instructed was necessary for the brakes to properly function.



                                                 42
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 43 of 102 PageID #: 43




Shimano’s user and dealer manual states “[i]f the hub is not equipped with the power modulator,

the braking force may be excessively applied.” Further, in a statement, Shimano attributed blame

to Lyft for the defect and explained:

       Shimano provides specification requirements for bicycle manufacturers to refer to
       when designing bicycles. When designed and assembled to these specifications the
       brakes perform to global standards. With regards to this specific case, based on the
       information we have, this is not a Shimano brake issue as the specification requires
       the use of a power modulator for this brake. It appears this specification was not
       followed by manufacturers of some of the bicycles in question.

(Emphasis added.)

       111.    According to an article published on April 26, 2019 by Bicycling, (the “Bicycling

Article”) a New York-based shop mechanic for Motivate stated the following:

       Employees were not trained to work with the electronic braking systems or e-brakes
       in general. As reports of crashes came in, mechanics were told to run through a
       series of basic maintenance tests, including torquing and re-greasing the brakes.
       None of these seemed to work.

                                               ***

       I do believe it was a fundamental lack of knowledge about what was going on.

                                               ***

       It seems like we were getting repairs into the shop before most mechanics knew
       how to work on them.

                                               ***

       The e-bikes seemed a bit rushed, almost like they were trying to make it out first
       rather than taking the time to do things right.

       112.    The Bicycling Article also cited Holly Brinkman, the head of marketing for GenZe,

a Bay Area company that manufactured Motivate’s first line of electronic bikes for Ford GoBike.

Upon Lyft’s recall of many of the bike’s in the fleet, as discussed in more detail herein, Brinkman

declared that “its models were not part of the recall” and explained that “[w]hen Lyft acquired




                                                43
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 44 of 102 PageID #: 44




Motivate, it moved GenZe’s bikes to San Jose and replaced them with modified bikes taken from

Motivate’s existing fleet.

       113.     Brinkman further explained that, “[i]n terms of expansion, it was more affordable

to electrify [Lyft’s] existing bikes rather than acquire new electric bikes” and that “[Lyft]

essentially did a makeshift electric bike with their existing frame and model.”

       114.     According to an article published on April 22, 2019 by the New York Daily News,

(the “NY Daily News Article”) a Citi Bike employee “with knowledge of the e-bikes” stated “I

knew this was going to occur” and that “[i]t’s just one quick fix after another – these bikes are

cheap.”

       115.     Even before the IPO, riders of Lyft’s electric bikes sustained injuries and lodged

complaints about the defect in the braking system. To illustrate, below is a non-exhaustive list of

riders who suffered flew off Lyft’s electric bikes due to the braking system defect.

                   DATE                          DESCRIPTION OF INCIDENT

               February 2019        Dominik Glodzik was hurled over the handlebars of the
                                    Lyft electric bike he was riding upon trying to brake for a
                                    stop sign.
              February 19, 2019     John Bacon flew over the handlebars of the Lyft electric bike
                                    he was riding after hitting the brake. Consequently, Bacon
                                    lost mobility in his left knee.

               March 3, 2019        Julie Li was hurled off the Lyft electric bike she was riding
                                    due to a hard-braking issue. As a result of the incident, Li
                                    broke her wrist.
                March 2019          Jordan Wyckoff flew over the handlebars of the Lyft
                                    electric bike he was riding because the front wheel locked
                                    up after he hit the brakes.
               March 16, 2019       Felipe Ventura was hurled over the handlebars of the Lyft
                                    electric bike he was riding after applying the brakes to
                                    avoid a collision with a pedestrian. Due to the incident,
                                    Ventura broke his left and right elbows. Lyft charged
                                    Ventura an overtime fee for failing to properly dock his
                                    bike after the accident.




                                                44
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 45 of 102 PageID #: 45




              March 17, 2019         Bill Somers flew over the handlebars of the Lyft electric
                                     bike he was riding upon “lightly tap[ing]” the brake.
                                     Somers stated, “I literally touched [the brake] with two of
                                     my fingers and it locked up.” As a result of the accident,
                                     Somers broke his hip and had to spend four days in the
                                     hospital.

       Labor Disruptions Prior to the IPO

       116.    Prior to the IPO, and as a means of increase revenue and key growth metrics ahead

of the IPO, Lyft began charging “surge pricing”22 more often than it had done previously, and

retaining a disproportionately higher share of the additional revenue rather than sharing a more

equitable portion with its drivers. As a result, drivers were receiving less pay and, understandably,

they became disincentivized to drive for Lyft and generally dissatisfied with the Company.

       117.    Lyft’s mistreatment of its drivers, however, did not stop there. Lyft drivers were

also dissatisfied with the Company’s classification of them as independent contractors. By

classifying drivers as independent contractors, rather than employees, Lyft is not required to pay

minimum wage, pay overtime compensation, offer paid breaks, or even reimburse drivers for the

costs of driving.

       118.    However, even as some Lyft drivers were demonstrating their dissatisfaction with

how the Company had been treating them, the Individual Defendants failed to disclose to investors

in the Offering Documents that labor disruption was a tangible, immediate, and material risk factor

that would likely have an impact on the Company’s business and bottom line.

       Lyft’s IPO




22
  Lyft refers to this as “Pricing when it’s busy” and states that “[p]assengers may see higher ride
costs when there’s more demand for rides. If your upfront price is higher than expected, it might
be busier than usual.” https://help.lyft.com/hc/en-us/articles/115013080308-How-to-estimate-a-
Lyft-ride-s-cost. Last visited September 25, 2020.


                                                 45
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 46 of 102 PageID #: 46




       119.     In December 2018, the Individual Defendants began implementing steps to take the

Company public. On December 12, 2018, the Company filed a draft registration statement on Form

DRS with the SEC. A couple months later, on March 1, 2019, the Company filed the Registration

Statement. On March 18, 2019, the Company filed an amendment to the Registration Statement

on Form S-1/A with the SEC. The amendment stated that 30,770,000 shares of Class A common

stock would be registered in the IPO, at a proposed maximum offering price per share of $68.00.

A second amendment was filed with the SEC on March 27, 2019. The second amendment stated

that 30,770,000 shares of Class A common stock would be registered in the IPO, at a proposed

maximum offering price per share of $72.00. The Registration Statement was declared effective

the same day, on March 28, 2019.

       120.     The next day, on March 29, 2019, the Company filed the Prospectus with the SEC,

and the Company’s stock began trading publicly on the NASDAQ-GS that day. Subsequently, the

Company sold 32.5 million shares of Class A common stock at $72 per share, including additional

shares sold through options exercised by the underwriters to the IPO. Through the IPO, Lyft

received aggregate net proceeds of approximately $2.34 billion, after deducting underwriter costs

and expenses.

       Uber’s Offering Documents Provided Appropriate Risk Factors

       121.     On May 9, 2019, shortly after Lyft’s IPO, Uber also went public. In connection

with its IPO, Uber filed a draft registration statement on Form DRS with the SEC on December 6,

2018. Several months later, on April 11, 2019, Uber filed a registration statement on Form S-1 and

a prospectus on Form 424B4 with the SEC (“Uber’s Offering Documents”).




                                               46
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 47 of 102 PageID #: 47




        122.    In stark contract to Lyft’s Offering Documents, the Risk Factors section of Uber’s

Offering Documents detailed specific perils for investors related to Uber drivers committing sexual

assault, stating:

        Maintaining and enhancing our brand and reputation is critical to our business
        prospects. We have previously received significant media coverage and negative
        publicity, particularly in 2017, regarding our brand and reputation, and failure
        to rehabilitate our brand and reputation will cause our business to suffer.

        Maintaining and enhancing our brand and reputation is critical to our ability to
        attract new employees and platform users, to preserve and deepen the engagement
        of our existing employees and platform users, and to mitigate legislative or
        regulatory scrutiny, litigation, government investigations, and adverse platform
        user sentiment.

        We have previously received a high degree of negative media coverage around the
        world, which has adversely affected our brand and reputation and fueled distrust of
        our company. In 2017, the #DeleteUber campaign prompted hundreds of thousands
        of consumers to stop using our platform within days. Subsequently, our reputation
        was further harmed when an employee published a blog post alleging, among other
        things, that we had a toxic culture and that certain sexual harassment and
        discriminatory practices occurred in our workplace. Shortly thereafter, we had a
        number of highly publicized events and allegations, including investigations related
        to a software tool allegedly designed to evade and deceive authorities, a high-profile
        lawsuit filed against us by Waymo, and our disclosure of a data security breach.
        These events and the public response to such events, as well as other negative
        publicity we have faced in recent years, have adversely affected our brand and
        reputation, which makes it difficult for us to attract and retain platform users,
        reduces confidence in and use of our products and offerings, invites legislative and
        regulatory scrutiny, and results in litigation and governmental investigations.
        Concurrently with and after these events, our competitors raised additional capital,
        increased their investments in certain markets, and improved their category
        positions and market shares, and may continue to do so.

        In 2019, we plan to release a transparency report, which will provide the public
        with data related to reports of sexual assaults and other safety incidents claimed to
        have occurred on our platform in the United States. The public responses to this
        transparency report or similar public reporting of safety incidents claimed to have
        occurred on our platform, which may include disclosure of reports provided to
        regulators, may result in negative media coverage and increased regulatory scrutiny
        and could adversely affect our reputation with platform users. Further unfavorable
        media coverage and negative publicity could adversely impact our financial results
        and future prospects. As our platform continues to scale and becomes increasingly
        interconnected, resulting in increased media coverage and public awareness of our
        brand, future damage to our brand and reputation could have an amplified effect on


                                                 47
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 48 of 102 PageID #: 48




       our various platform offerings. Additionally, following the closing of our
       acquisition of Careem, the Careem brand and its apps will continue to operate in
       parallel with our brand and apps, and any damage or reputational harm to the
       Careem brand could adversely impact our brand and reputation.

       Our brand and reputation might also be harmed by events outside of our control.
       For example, we faced negative press related to suicides of taxi drivers in New
       York City reportedly related to the impact of ridesharing on the taxi cab industry.
       In addition, we have licensed our brand to Didi in China and to our Yandex. Taxi
       joint venture in Russia/CIS, and while we have certain contractual protections in
       place governing the use of our brand by these companies, we do not control these
       businesses, we are not able to anticipate their actions, and consumers may not be
       aware that these service providers are not controlled by us. Furthermore, if Drivers,
       restaurants, or carriers provide diminished quality of service, are involved in
       incidents regarding safety or privacy, engage in malfeasance, or otherwise violate
       the law, we may receive unfavorable press coverage and our reputation and
       business may be harmed. As a result, any of these third parties could take actions
       that result in harm to our brand, reputation, and consequently our business.


       While we have taken significant steps to rehabilitate our brand and reputation, the
       successful rehabilitation of our brand will depend largely on maintaining a good
       reputation, minimizing the number of safety incidents, improving our culture and
       workplace practices, improving our compliance programs, maintaining a high
       quality of service and ethical behavior, and continuing our marketing and public
       relations efforts. Our brand promotion, reputation building, and media strategies
       have involved significant costs and may not be successful. We anticipate that other
       competitors and potential competitors will expand their offerings, which will make
       maintaining and enhancing our reputation and brand increasingly more difficult and
       expensive. If we fail to successfully rehabilitate our brand in the current or future
       competitive environment or if events similar to those that occurred in 2017 occur
       in the future, our brand and reputation would be further damaged and our business
       may suffer.

       The Individual Defendants’ Duty to Disclose

       123.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies, such as Lyft, with respect to their finances and operations. Specifically, Item 303(a)(3)

of Regulation S-K required Lyft to:

       Describe any unusual or infrequent events or transactions or any significant
       economic changes that materially affected the amount of reported income from
       continuing operations and, in each case, indicate the extent to which income was
       so affected. In addition, describe any other significant components of revenues or



                                                48
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 49 of 102 PageID #: 49




       expenses that, in the registrant’s judgment, should be described in order to
       understand the registrant’s results of operations.

       Describe any known trends or uncertainties that have had or that the registrant
       reasonably expects will have a material favorable or unfavorable impact on net
       sales or revenues or income from continuing operations. If the registrant knows of
       events that will cause a material change in the relationship between costs and
       revenues (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall be
       disclosed.
       124.    Additionally, Item 105 of Regulation S-K required the Individual Defendants to

include in the “Risk Factors” section of the Offering Documents “a discussion of the most

significant factors that make an investment in the registrant or offering speculative or risky.”

       125.    As such, the Individual Defendants had a duty pursuant to Regulation S-K to

disclose that (1) Lyft faced substantial liability stemming from sexual assaults that had already

occurred and inadequate policies that were already in place, (2) the braking system on thousands

of Lyft’s electronic bikes was defective and riders sustained injuries such as scrapes, bruising,

broken bones, and damaged limbs; (3) the Company had suffered a colossal first quarter net loss,

totaling over $1.1 billion, more than double the net loss the Company recognized the fiscal year

prior; (4) the Company planned to abandon key revenue growth metrics that the Company touted

in its Offering Documents as important measurements of Lyft’s financial performance and growth;

and (5) the Company’s market share was overstated, as these facts constituted (i) unusual

transactions or significant economic changes materially affecting the Company’s reporting

income, (ii) known trends or uncertainties that have had or should be reasonably expected to have

a material impact on the Company’s revenue or income, and (iii) significant factors that would

make investing in Lyft speculative or risky.

       False and Misleading Statements

       The Offering Documents



                                                 49
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 50 of 102 PageID #: 50




        126.       On March 1, 2019, before the beginning of the Relevant Period, the Company filed

the Registration Statement with the SEC, in connection with the IPO. The Registration Statement

was signed by Defendants Green, Zimmer, Roberts, Aggarwal, Christodoro, Horowitz, Jarrett,

Lawee, Mikitani, Miura-Ko, and Wilderotter. The Company subsequently filed two amendments

to the Registration Statement, and the Registration Statement was declared effective on March 28,

2019.

        127.       On March 29, 2019, shortly after the Company’s stock began trading on the

NASDAQ-GS, the Company filed the Prospectus with the SEC, in connection with the IPO. The

Prospectus formed part of and was incorporated into the Registration Statement.

        128.       The Offering Documents discussed in detail the characteristics of the Company’s

peer-to-peer ridesharing service, touting Lyft’s “[a]bility to [c]ompete [e]ffectively” due to its

exalted reputation. Specifically, the Offering Documents stated:

        Although we face intense competition, our values, brand, innovation and focused
        execution have driven increased ridesharing market share in the United States . . . .
        We believe we have differentiated our business from these competitors by building
        a multimodal TaaS network at scale while upholding our culture and values and
        creating a brand that embodies a commitment to exceptional offerings and social
        responsibility, but we must continue to respond to competitive pressures.

(Emphasis added).

        129.       The Offering Documents also recognized the significance of the public’s perception

of Lyft’s brand, stating in relevant part:

        We believe that the principal competitive factors in our market include the
        following:

               •   coverage and availability of access;
               •   scale of network;
               •   choice of modality;
               •   product design;
               •   ease of adoption and use;
               •   features and platform experience;



                                                   50
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 51 of 102 PageID #: 51



              •   partnerships and integrations with other ecosystem participants;
              •   brand;
              •   trust, safety, reliability and privacy;
              •   customer support;
              •   continued innovation in new modalities;
              •   driver payout;
              •   regulatory relations; and
              •   prices.


(Emphasis added).

       130.       Regarding Lyft’s competitive advantage, the Offering Documents further provided:

       To advance our mission, we aim to build the defining brand of our generation and
       to promote a company culture based on our unique values and commitment to
       social responsibility. . . . These values have given rise to a unique company culture
       that fosters an amazing community of drivers, riders and employees, and has
       helped establish Lyft as a widely-trusted and recognized brand. We believe many
       users are loyal to Lyft because of our values, brand and commitment to social
       responsibility.

(Emphasis added).

       131.       In describing the importance of developing a socially conscious and responsible

brand, the Offering Documents stated, in relevant part:

       Greater Affinity Towards Mission-Driven Brands. Consumers, especially
       millennials, are gravitating towards brands that value community engagement and
       embrace social and environmental responsibility. 88% of millennials expect
       companies to produce and communicate the results of corporate social
       responsibility efforts, and 89% of consumers are likely to switch brands to one that
       is associated with a good cause, given similar price and quality.

       132.       In a subsection discussing Lyft’s culture, values, and authenticity, the Offering

Documents stated the following:

       Culture and Values. Our core values are Be Yourself, Uplift Others and Make it
       Happen. Our team members, who uphold our values and live our mission every
       day, are at the forefront of cultivating and spreading this culture across the drivers,
       riders and communities we serve. This continuous interaction across the entire Lyft
       community creates a virtuous cycle which further reinforces our culture and fuels
       our growth.




                                                  51
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 52 of 102 PageID #: 52




          Authentic Brand. We believe the authenticity of our culture and values positions
          us to build the defining brand of our generation. Our brand embodies a commitment
          to exceptional offerings and social responsibility. We have built a brand that
          balances our mission-driven ethos with a friendly, hospitality-oriented personality.
          The strength of our brand is a key driver of our ability to attract and retain users
          and serves as a strategic differentiator. We believe that affinity for our brand will
          continue to strengthen as consumers increasingly gravitate towards brands that are
          purpose-driven and emphasize corporate social responsibility.

          133.   In the main Benefits to Key Stakeholders section, the Offering Documents stated:

“Trust and Safety. Safety is our top priority, and establishing a community built on trust and

safety is paramount to our success.”23 Moreover, the Offering Documents featured the

Company’s “Commitment to Trust & Safety,” stating:

          A strong guiding principle since day one has been to build a community that drivers
          and riders trust. Trust is the foundation of our relationship with drivers and riders
          on our platform, and we take significant measures every day that are focused on
          their safety. This dedication led our customer support to be recently named number
          one in Newsweek’s 2019 America’s Best Customer Service rankings for the Taxi
          and Peer-to-Peer Ridesharing category.

          To ensure we are delivering exceptional service levels and upholding high quality
          standards, we have established our Customer Experience and Trust, or CET, team
          as a key part of our organization. With over 700 employees as of December 31,
          2018, CET is in charge of fielding customer support inquiries and is available
          through multiple channels, including via self-service and assisted support directly
          within our apps. Our CET team focuses on driving results based on experience-
          based metrics including First Contact Resolution, which is the number of support
          tickets resolved during first contact with a driver or rider, and Net Promoter Score.
          CET aims to eliminate bad customer experiences, quickly resolve problems when
          they occur and maintain trust with drivers and riders. We also use third parties to
          help Lyft deliver best-in-class support.

          The ways we promote safety include:

                     Critical Response Line. Our Trust & Safety team, consisting of 298
                      employees as of December 31, 2018, is a team of specialists within CET
                      that handle sensitive issues regarding behavior or safety incidents on
                      our platform. Available 24/7, they work with many teams on highly
                      visible cases to provide a high quality of care.


23
     Emphasis added, except italics in heading.


                                                   52
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 53 of 102 PageID #: 53




                    Driving Record and Background Checks. Every driver is
                     screened before they are permitted to drive on our platform,
                     starting with professional third-party background and driving
                     record checks. To promote a consistently high-quality experience,
                     we ensure vehicles meet our criteria for vehicle age before drivers
                     are accepted to drive these vehicles on our platform.

                    Two-Way Ratings. Our two-way ratings system helps promote the
                     safety and comfort of the Lyft community by offering a channel for
                     drivers and riders to provide instant feedback on their Lyft
                     experiences. At the end of each ride, drivers and riders are prompted
                     to rate each other on a scale of 1-5 stars. Our ratings system allows
                     drivers and riders to provide anonymous feedback. We take rider
                     ratings and driver feedback very seriously. If a user is rated three stars
                     or below, we take immediate action to understand and remediate the
                     situation.

                    Zero-Tolerance Policy. Lyft maintains a zero-tolerance drug and
                     alcohol policy for drivers on our platform. We also do not allow
                     riders to have open alcohol containers in-ride and can deactivate
                     riders from the platform for violating this policy.
(Emphasis added).

       134.      In the Risk Factors section, the Offering Documents stated the following, in

relevant part:

       Our reputation, brand and the network effects among the drivers and riders on
       our platform are important to our success, and if we are not able to continue
       developing our reputation, brand and network effects, our business, financial
       condition and results of operations could be adversely affected.

(Emphasis added.)

       135.      The Risk Factors section of the Offering Documents further maintained that the

Company:

       [B]elieve[s] that building a strong reputation and brand as a safe, reliable and
       affordable platform and continuing to increase the strength of the network effects
       among the drivers and riders on our platform are critical to our ability to attract and
       retain qualified drivers and riders. The successful development of our reputation,
       brand and network effects will depend on a number of factors, many of which are
       outside our control. Negative perception of our platform or company may harm our
       reputation, brand and networks effects, including as a result of:



                                                  53
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 54 of 102 PageID #: 54




              complaints or negative publicity about us, drivers on our platform, riders,
               our offerings or our policies and guidelines, even if factually incorrect or
               based on isolated incidents;

                                                           ***

              a failure to operate our business in a way that is consistent with our values
               and mission;
              inadequate or unsatisfactory user support service experiences;
              illegal or otherwise inappropriate behavior by our management team or
               other employees or contractors;

    (Emphasis added.)

        136.    In the same Risk Factors section, the Offering Documents section also described

hypothetical and vague risks associated with failing to provide maintain its company culture,

stating, in relevant part:

        Our company culture has contributed to our success and if we cannot maintain
        this culture as we grow, our business could be harmed.
        We believe that our company culture, which promotes authenticity, empathy and
        support for others, has been critical to our success. We face a number of challenges
        that may affect our ability to sustain our corporate culture, including:

                                                      ***

        If we are not able to maintain our culture, our business, financial condition and
        results of operations could be adversely affected

(Emphasis added).

        137.    The Risk Factors section listed additional theoretical risks relating to potential

liability, stating the following, in relevant part:

        We could be subject to claims from riders, drivers or third parties that are harmed
        whether or not our platform is in use, which could adversely affect our business,
        brand, financial condition and results of operations.

        We are regularly subject to claims, lawsuits, investigations and other legal
        proceedings relating to injuries to, or deaths of, riders, drivers or third parties that
        are attributed to us through our offerings. We may also be subject to claims alleging
        that we are directly or vicariously liable for the acts of the drivers on our platform.
        We may be subject to personal injury claims whether or not such injury actually
        occurred as a result of activity on our platform. For example, third parties have in
        the past asserted legal claims against us in connection with personal injuries related


                                                      54
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 55 of 102 PageID #: 55



        to the actions of a driver or rider who may have previously utilized our platform,
        but was not at the time of such injury. We have incurred expenses to settle personal
        injury claims, which we sometimes choose to settle for reasons including
        expediency, protection of our reputation and to prevent the uncertainty of litigating,
        and we expect that such expenses will continue to increase as our business grows
        and we face increasing public scrutiny.

        138.   Regarding Lyft’s business and market share, the Offering Documents represented

that:

        Our values, brand, innovation and focused execution have driven significant growth
        in market share and in the number of users on our platform. As ridesharing becomes
        more mainstream, we believe that users are increasingly choosing a ridesharing
        platform based on brand affinity and value alignment. Our U.S. ridesharing market
        share was 39% in December 2018, up from 22% in December 2016. This growth
        comes from both new drivers and riders as well as increased ride frequency. For
        the quarter ended December 31, 2018, we had 18.6 million Active Riders and over
        1.1 million drivers who provided rides.24

        Our revenue was $343.3 million, $1.1 billion and $2.2 billion in 2016, 2017 and
        2018, respectively, representing year-over-year growth of 209% from 2016 to 2017
        and 103% from 2017 to 2018.

        139.   The Offering Documents further provided with respect to the Company’s “Ability

to Compete Effectively,” the following:

        We operate in a competitive market and must continue to compete effectively in
        order to grow, improve our results of operations and achieve and maintain long-
        term profitability. We are one of the largest and fastest-growing multimodal
        transportation networks in the United States and Canada. Our main ridesharing
        competitors in the United States and Canada include Uber, Gett (Juno) and Via.
        Our main competitors in the bike and scooter sharing market include Uber (Jump),
        Lime and Bird. We also compete with taxi cab and livery companies, traditional
        automotive manufacturers and developers of autonomous vehicle technology that
        may compete with us in the future, including Alphabet (Waymo). Although we face
        intense competition, our values, brand, innovation and focused execution have
        driven increased ridesharing market share in the United States, growing from 22%
        in December 2016 to 39% in December 2018.

        140.   In the “Other Key Business and Non-GAAP Metrics and Trends” section, the

Offering Documents stated the following in relevant part:

        Bookings

24
  “Active Riders” is defined in the Offering Documents as “all riders who take at least one ride
on [the Company’s] multimodal platform through the Lyft app during a quarter.” Notably, for the
Company’s “acquired businesses, including Motivate, only riders that have taken a ride or rented
a bike or scooter through [the] Lyft app during the quarter will count as an Active Rider.”


                                                 55
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 56 of 102 PageID #: 56



       Bookings reflects the total dollar value of transportation spend that we facilitate
       through our platform, excluding the reductions below. We believe this is a key
       indicator of the utility of transportation solutions provided through our multimodal
       platform, as well as the scale and growth in our business.

       Our Bookings represents the amounts from which we earn our revenue and we
       expect that our revenue will grow as our Bookings grows. Accordingly, we
       exclude from Bookings amounts from which we would not generate.

(Emphasis added.)

       141.   Moreover, the “Other Key Business and Non-GAAP Metrics and Trends” section

of the Offering Documents also featured “Revenue as a Percentage of Bookings” as a “key

measure.” Regarding the important metric, the Offering Statement provided, in relevant part:

       Over the periods presented, our Revenue as a Percentage of Bookings has
       improved as we have increased service fees and commissions, improved the
       efficiency and effectiveness of driver incentives, which reduces the amount of
       incentives that have the effect of decreasing revenue, and reduced market-wide
       price adjustment promotions offered to ridesharing riders. The growth rate in
       Revenue as a Percentage of Bookings increased significantly in the first and second
       quarters of 2017 as more riders used our platform and we experienced increased
       usage of our platform by riders, which enabled us to provide more earnings
       opportunities for drivers and generate increased service fees and commissions. The
       growth rate in Revenue as a Percentage of Bookings increased significantly in the
       second and fourth quarters of 2018 as we increased service fees and commissions
       in line with the industry, and had greater efficiency and effectiveness of our driver
       incentives, respectively. We expect our Revenue as a Percentage of Bookings to
       continue to increase over time as we improve the utilization of driver hours,
       increase the efficiency of driver incentives and grow revenue from our network of
       shared bikes and scooters and from the Select Express Drive Partner.

(Emphasis added.)

       142.   According to the Company, the “Bookings” and “Revenues as a Percentage of

Bookings” metrics were crucial to Lyft’s analysis of the Company’s growth in revenue in the years

preceding the IPO. The Offering Documents specified:

       2016 Compared to 2017

       Revenue increased $716.6 million, or 209%, in the year ended December 31, 2017
       compared to the prior year. The increase was driven by a 141% increase in
       Bookings and a 28% increase in Revenue as a Percentage of Bookings. The
       increase in Bookings was primarily related to a 131% increase in Rides, driven


                                                56
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 57 of 102 PageID #: 57




       primarily by an increase of between 91% and 128% in Active Riders in each of the
       quarters of 2017 compared to the same periods in 2016. The increase in Active
       Riders was primarily due to an increase in our market share, our geographic
       expansion and wider market adoption of ridesharing. Revenue as a Percentage of
       Bookings increased 28%, from 18% for the year ended December 31, 2016 to
       23% for the year ended December 31, 2017. This five percentage point
       improvement in Revenue as a Percentage of Bookings was driven by increased
       service fees and commissions, which contributed approximately two percentage
       points, greater efficiency and effectiveness of driver incentives, which contributed
       approximately two percentage points, and a reduction in market-wide price
       adjustment promotions offered to ridesharing riders, which contributed
       approximately one percentage point.

       2017 Compared to 2018

       Revenue increased $1.1 billion, or 103%, in the year ended December 31, 2018
       compared to the prior year. The increase was driven by a 76% increase in
       Bookings and a 17% increase in Revenue as a Percentage of Bookings. The
       increase in Bookings was primarily related to a 65% increase in Rides, driven
       primarily by an increase of between 47% and 74% in Active Riders in each of the
       quarters of 2018 compared to the same periods in 2017 The increase in Active
       Riders was primarily due to an increase in our market share and wider market
       adoption of ridesharing. Revenue as a Percentage of Bookings increased four
       percentage points from 23% for the year ended December 31, 2017 to 27% for
       the year ended December 31, 2018. This four percentage point improvement in
       Revenue as a Percentage of Bookings was driven by greater efficiency and
       effectiveness of driver incentives, which contributed approximately two percentage
       points, increased service fees and commissions, which contributed approximately
       one percentage point and revenue from the Select Express Drive Partner program,
       which contributed approximately one percentage point.

(Emphasis added.)

       143.    The Offering Documents provided that the Company only lost approximately $683

million in the year ended December 31, 2016, $688 million in the year ended December 31, 2017,

and $911 million in the year ended December 31, 2018. Although the close of the first fiscal quarter

of 2019 was just three days away from the IPO, the Company’s Offering Documents failed to

disclose that the Company was set to post a massive $1.14 billion net loss for its first fiscal quarter

as a public company, or $48.53 per share. Even after accounting for Lyft’s adjusted loss and despite




                                                  57
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 58 of 102 PageID #: 58




beating revenue expectations, the Company still dramatically underperformed analyst expectations

by posting nearly three times the amount in first quarter losses.

         144.   Regarding the Company’s growth and expansion, the Offering Documents

represented that “[w]e are investing in the expansion of our scooter network and have expanded

into shared bikes with our recent acquisition of Motivate, the largest bike sharing platform in the

United States.”

         145.   The Offering Documents further discussed Lyft’s acquisition of Motivate, stating

that:

         On November 30, 2018 (the Closing Date), the Company completed its acquisition
         of Motivate, a New York-headquartered bikeshare company, for cash consideration
         of $250.9 million. The purpose of the acquisition is to establish a solid foothold in
         the bikeshare market and offer access to new transportation options on the Lyft
         Platform.


         146.   The Offering Documents touted the Company’s commitment to safety protocols in

regards to “Lyft Bikes.” The Offering Documents stated, in relevant part, “[w]e are committing to

high safety standards for the operation of bikes … on our platform to best serve our riders and

broader communities.”25 The Offering Documents further provided:

         Lyft Bikes

         Lyft bikes are standard and electric pedal-assist bicycles. Through our acquisition
         of Motivate, the largest bike sharing platform in the United States, we are well-
         positioned to lead sustainable mobility in the markets we serve. This platform
         brings expertise in managing bike share systems in partnership with cities and local
         governments across the country, currently operating in nine major cities across the
         United States. In 2017, there were more than 35 million bike share trips in the
         United States, of which 74% were on Motivate systems.




25
     Emphasis added.


                                                  58
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 59 of 102 PageID #: 59




       147.    Moreover, the Offering Documents revealed that “[a]s part of the acquisition, the

Company committed to invest $100 million in the bikesharing system for the New York metro

area over the next five years” as a part of the acquisition of Motivate.

       148.    The Offering Documents emphasized that Lyft was focused on being a market

leader as a multimodal platform and touted that its offerings “include an expanded set of

transportation modes, such as access to a network of shared bikes and scooters for shorter rides

and first-mile and last-mile legs of multimodal trips,” including the following graphic:




       149.    The Offering Documents underscored the acquisition of Motivate and its expansion

into the bikesharing market by including the acquisition in its “Several Key Milestones” achieved

since Lyft’s launch seven years prior to the IPO:




                                                 59
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 60 of 102 PageID #: 60




       150.    The Offering Documents also touted the Company’s competitive advantages in the

“Why Lyft Wins,” stating, in relevant part:

       Singular Focus on Transportation. Transportation is not simply a massive market
       opportunity, but also an extremely complex problem demanding complete
       commitment and thoughtful execution. We are singularly focused on
       revolutionizing transportation. This enables us to continually address the needs
       of a diverse and evolving user base through innovative offerings, scale our user
       network and grow our market share. We believe that this focused approach is
       critical to truly leading and winning the TaaS market.



                                              60
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 61 of 102 PageID #: 61




                                                ***

       Innovative Multimodal Platform. Our multimodal platform offers riders seamless,
       personalized and on-demand access to a variety of transportation options. We
       empower riders to select the mode of transportation best suited to their specific
       needs at the exact moment they need to get somewhere. Our platform enables riders
       to optimize their journey across a number of factors including time, cost, number
       of seats, service, comfort and convenience. True to our pioneering ethos, we are
       constantly innovating on our platform and unlocking access to new modes of
       transportation.

(Emphasis added.)

       151.    In a section titled “The Lyft Solution,” the Offering Documents further emphasized

Lyft’s multimodal platform and the importance of its bikes, stating, in relevant part:

       Bikes and Scooters. We have a network of shared bikes and scooters in a number
       of cities to address the needs of riders who are looking for lower-priced, more active
       and often more efficient options for short trips during heavy traffic. These modes
       can also help supplement the first mile and last mile of a multimodal trip with public
       transit.

       152.    In discussing the Company’s “Growth Strategy,” the Offering Documents

explained that “U.S. consumers spend over $1.2 trillion on transportation annually. [The Company

is] in the very early phases of capturing this large opportunity.” Further, the Offering Documents

explained that the Company intended to “Increase [the Company’s] Use Cases,” by “extend[ing]

[the Company’s] offerings to make Lyft the TaaS network of choice across an expanding range of

use cases,” Grow Our Share of Rider Transportation Spend” by “expand[ing] [the Company’s] use

cases and breadth of … multimodal offerings,” “Pursue M&A and Strategic Partnerships,” of

which Lyft used Motivate as the example, and “Expand Our Multimodal Offerings,” stating:

       We continue to make Lyft an everyday experience for riders through our
       multimodal platform designed to address a wide range of transportation needs. By
       expanding our multimodal offerings, we can offer riders options that best fit their
       criteria directly from the Lyft app, which increases rider engagement.




                                                61
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 62 of 102 PageID #: 62




       153.    The Offering Documents also flaunted Lyft’s “Key Benefits to Riders,” stating that

the Company “work[s] hard to provide [its] riders with a quality experience every time they open

the Lyft app, in order to earn the right to have Lyft be their TaaS network of choice” and that “[t]he

high availability of our platform and the breadth of our offerings have made us the preferred TaaS

network for millions of riders.”

       154.    The Offering Documents further highlighted Lyft’s utilization of data to improve

its recently introduced network of shared bikes. The Offering Documents stated:

       Operating Bikes & Scooters
       Beyond facilitating our ridesharing marketplace, we also utilize data-driven
       insights to improve our network of shared bikes and scooters. For our Lyft
       Scooters offering, we use data science and real-time analytics to understand and
       predict rider behavior and scooter movement. This informs our on-the-
       ground operations teams. Our platform technology helps us pinpoint optimal
       scooter distribution and rebalancing, which helps reduce operational costs,
       maximize scooter availability and improve riders’ experience.

(Emphasis added.)

       155.    In the “Our Commitment to Trust & Safety” section, the Offering Documents

described how Lyft “promotes safety” with respect to its network of bikes:

       Bikes and Scooters. Safety is a key tenet that guides our work with bikes and
       scooters. We are providing the necessary education and support for all riders and
       are working with partners to provide the capital and technology solutions to expand
       protected bike lanes and reduce speeding. We are working with organizations, like
       Together For Safer Roads, that collaborate with local bike and pedestrian advocates
       to help protect our community members. We are also giving away free helmets in
       select markets for our riders.

(Emphasis added, except heading.)

       156.    In the main Risk Factors section, the Offering Documents disclosed hypothetical

risks related to the growth of the Company’s bikesharing program and that Lyft could or may be

negatively impacted. Although the Offering Documents acknowledged Lyft’s “business in part




                                                 62
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 63 of 102 PageID #: 63




depends on [its] ability to efficiently grow and further develop our network of shared bikes …

which may not grow as we expect or become profitable over time.”26

         157.   In regard to possible “Risk Factors,” related to the Company’s bikesharing

business, the Offering Documents further provided:

         The ridesharing market and the market for our other offerings, such as our
         network of shared bikes and scooters, are still in relatively early stages of growth
         and if such markets do not continue to grow, grow more slowly than we expect or
         fail to grow as large as we expect, our business, financial condition and results
         of operations could be adversely affected.

         The ridesharing market has grown rapidly since we launched our ridesharing
         marketplace in 2012, but it is still relatively new, and it is uncertain to what extent
         market acceptance will continue to grow, if at all. In addition, the market for our
         other offerings, such as our network of shared bikes and scooters, is new and
         unproven, and it is uncertain whether demand for bike and scooter sharing will
         continue to grow and achieve wide market acceptance. Our success will depend
         to a substantial extent on the willingness of people to widely-adopt ridesharing
         and our other offerings. If the public does not perceive ridesharing or our other
         offerings as beneficial, or chooses not to adopt them as a result of concerns
         regarding safety, affordability or for other reasons, whether as a result of
         incidents on our platform or on our competitors’ platforms or otherwise, then the
         market for our offerings may not further develop, may develop more slowly than
         we expect or may not achieve the growth potential we expect, any of which could
         adversely affect our business, financial condition and results of operations.

(Emphasis added, except for heading.)

         158.   The Offering Documents also listed as a potential risk that it could not realize

profitability “[e]ven if [the Company] is able to successfully develop and implement [its] network

of shared bikes and scooters.” However, the Offering Documents presented this risk as

suppositious by declaring:

         [T]here may be heightened public skepticism of this nascent service offering. In
         particular, there could be negative public perception surrounding bike and scooter
         sharing, including the overall safety and the potential for injuries occurring as a
         result of accidents involving an increased number of bikes and scooters on the road.
         Such negative public perception may result from incidents on our platform[.]


26
     Emphasis added.


                                                   63
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 64 of 102 PageID #: 64




                                                 ***

        Our bikes and scooters or components thereof, including bikes and scooters and
        components that we design and contract to manufacture using third-party suppliers,
        may experience quality problems or defects from time to time, which could result
        in decreased usage of our network of shared bikes and scooters. There can be no
        assurance we will be able to detect and fix all defects in our bikes and scooters.
        Failure to do so could result in lost revenue, litigation or regulatory challenges,
        including personal injury or products liability claims, and harm to our reputation.

        159.    The Risk Factors section of the Offering Documents continued to couch supposed

risks as hypothetical, rather than known and certain risks. The Offering Documents stated that

“Our bikes … may experience quality problems from time to time, which could result in product

recalls, injuries, litigation, enforcement actions and regulatory proceedings, and could adversely

affects our business, brand, financial condition and results of operations.” The Offering Documents

further stated that:

        We design and contract to manufacture, and directly and indirectly modify,
        maintain and repair, bikes and scooters for our network of shared bikes and
        scooters. Such bikes and scooters may contain defects in their design, materials and
        construction or may be improperly maintained or repaired. These defects or
        improper maintenance or repair could unexpectedly interfere with the intended
        operations of the bikes or scooters, which could result in injuries to riders.

        160.    The Offering Documents also portrayed risks, including an “adverse[] affect [on

the Company’s] business, brand, financial condition and results of operations” associated with

“claims from riders, drivers or third parties that are harmed” as conjectural:

        As we expand our network of shared bikes and scooters, we may be subject to an
        increasing number of claims, lawsuits, investigations or other legal proceedings
        related to injuries to, or deaths of, riders of our bikes and scooters. Any such claims
        arising from the use of our bikes and scooters, regardless of merit or outcome, could
        lead to negative publicity, harm to our reputation and brand, significant legal,
        regulatory or financial exposure or decreased use of our bikes and scooters.

        161.    Regarding Lyft’s treatment of its drivers, the Offering Documents stated:




                                                  64
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 65 of 102 PageID #: 65




     Driver-Centric. We focus on providing drivers with a best-in-class experience.
     From day one, we offered in-app tipping to help drivers maximize earnings. Drivers
     have access to 24/7 support and earnings tools as well as career coaches, education
     resources and flexible car rental programs. We are also making significant
     investments in Driver Hubs, our driver-centric service centers and community
     spaces, to assist drivers on and off the road. We also introduced subscription
     offerings to encourage greater ride frequency, thereby providing more earning
     opportunities for drivers.

     162.    The Offering Documents further provided that:

     Personalized, Data-Driven Insights. We have collected data from over one billion
     rides and over ten billion miles driven to inform our machine learning algorithms
     and data science engines. We leverage insights from this data to improve the
     product experience for riders by presenting them with personalized transportation
     options. Our data insights also allow us to anticipate market-specific demand,
     enabling us to create customized incentives for drivers in local markets. We enable
     riders to optimize routes across multiple modes of transportation which we believe
     provides us with a significant advantage over single modality providers.

     163.    In a section titled “The Lyft Solution,” the Offering Documents also stated:

     Ridesharing Marketplace. Our core offering since 2012 connects drivers with
     riders who need to get somewhere. The scale of our network enables us to predict
     demand and proactively incentivize drivers to be available for rides in the right
     place at the right time. This allows us to optimize earning opportunities for drivers
     and convenience for riders, creating sustainable value to both sides of our
     marketplace.

     164.    Regarding “Key Benefits to Drivers,” the Offering Documents specified:

     We work hard to serve the community of drivers on our platform, empowering them
     to be their own bosses and providing them the opportunity to focus their time on
     what matters most. Key benefits to drivers on our platform include:
            Flexibility. Whether someone is fully-employed or retired, having the
             flexibility to work when they choose can make a big difference. Drivers can
             sign up for Lyft easily from their device of choice. After background and
             safety checks are completed and their application is approved, they can start
             earning. Drivers can choose to get paid almost instantly with Express Pay or
             choose to have their earnings deposited on a weekly basis. In select cities,
             drivers who do not own a vehicle can get a flexible car rental with our
             Express Drive program in partnership with Hertz, Flexdrive and Avis
             Budget Group.
                Income. Drivers have earned over $10 billion on our platform since
                 inception. Our predictive technology around ride volume and demand


                                              65
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 66 of 102 PageID #: 66




                   enables us to share key information with drivers about when and where
                   to drive in order to maximize their earnings on a real-time basis.
                  Trust and Safety. Safety is our top priority, and establishing a community
                   built on trust and safety is paramount to our success. We were the first
                   to provide up to $1 million in commercial automobile liability insurance
                   for Transportation Network Company, or TNC, drivers from the moment
                   they are matched with a rider until that rider is dropped off. We also
                   provide drivers support in emergency situations and accidents. In
                   addition, all riders using the Lyft app must provide valid payment
                   credentials and a phone number for identification purposes prior to
                   requesting a ride. All transactions are processed through our platform,
                   so drivers do not need to worry about carrying cash.
                  Extensive Support. We invest heavily in driver support and are
                   continuously innovating to improve driver experiences. Our Driver Hubs
                   and field locations in major cities serve as gathering places and offer in-
                   person support and a personal connection to Lyft employees. In addition,
                   drivers have access to 24/7 support and earnings tools, as well as career
                   coaches, education resources and other support to meet their personal
                   goals.

       165.    Regarding the Company’s “Growth Strategy,” the Offering Documents stated:

       Invest in Technology to Strengthen Our Network and Increase Efficiency. Our
       investments in proprietary technologies and predictive analytics leverage insights
       derived from the rich set of data generated by our platform. These investments
       allow us to deliver an affordable, convenient and high-quality experience for our
       riders and increase the earnings of drivers. Our investments in mapping, routing,
       payments, in-app navigation and matching technologies are key to integrating
       technology and leveraging data science into our platform in order to increase the
       efficiency of our platform and improve safety. In addition, we are investing in
       autonomous technology, which we believe will be a critical part of the future of
       transportation.

       166.    Regarding “Optimizing Marketplace Supply,” the Offering Documents stated:

       Once drivers sign up and begin driving, our predictive analytics and dynamic
       pricing algorithms help us to align driver incentives to encourage drivers to be
       available, at the right times, in areas of high demand. This helps provide drivers
       with potentially higher earning opportunities by allowing them to maximize their
       earnings per hour, which can elevate driver satisfaction, increase supply in peak
       hours and improve the overall efficiency of the marketplace.

       167.    The statements referenced above in ¶¶ 128–166 were materially false and

misleading because they failed to disclose, inter alia, that: (1) passengers who were verbally and


                                                66
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 67 of 102 PageID #: 67




physically assaulted, sexually harassed, and/or raped by Lyft drivers reported complaints with the

Company about their experiences even prior to the IPO; (2) it was highly probable that the

Company would suffer reputational damage and/or legal liability due to the rampant and increasing

amount of sexual assaults committed by Lyft drivers; (3) the braking system on Lyft’s electronic

bikes was defective and riders sustained injuries such as scrapes, bruising, broken bones, and

damaged limbs; (4) riders who were injured as a result of defect in the braking system in Lyft’s

electric bikes lodged complaints with the Company about their accidents even prior to the IPO; (5)

safety issues related to the Company’s electric bike fleet stifled Lyft’s expansion, diversification,

and transformation into a multimodal transportation network; (6) labor disputes with Lyft’s

drivers, resulting from the Company’s policy changes leading up to the IPO, threatened to disrupt

Lyft’s workforce and significantly impact its business; (7) the Company had suffered a colossal

first quarter net loss, totaling over $1.1 billion, more than double the net loss the Company

recognized the fiscal year prior; (8) the Company planned to abandon key revenue growth metrics

that the Company touted in its Offering Documents as important measurements of Lyft’s financial

performance and growth; (9) the Company’s market share was overstated; and (10) the Company

failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

            The Truth Gradually Emerges as False and Misleading Statements Continue

       168.    Immediately after the IPO, on April 2, 2019, Guggenheim Partners issued an

analyst report, which was featured on CNBC.com,27 restraining its enthusiasm for Lyft shares,

stating, “LYFT claims that U.S. share has ramped from 22% in 2016 to 39% in 2018. Our own




27
  https://www.cnbc.com/2019/04/01/guggenheim-buying-lyft-stock-requires-making-too-many-
big-assumptions.html. Last visited September 25, 2020.


                                                 67
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 68 of 102 PageID #: 68




Google Trends analysis comparing share of search volume across top ride-hail markets puts LYFT

share at 24%.”

       169.      On this news, the price of the Company’s stock fell approximately 11.9%, or $9.28,

tumbling from $78.29 per share at the close of trading on March 29, 2019 to $69.01 per share at

the close of trading on April 1, 2019.

       170.      Only one week after Lyft’s IPO, on April 7, 2019, Gilchrist took to Twitter to reveal

that she had been a victim of sexual harassment. Gilchrist shared that her Lyft driver had strangely

and repeatedly inquired as to whether she had a boyfriend and, if so, whether he was home. Upon

filing a report with Lyft, the Company assured her that “we’ll make sure that the driver is not able

to pick you up again.” However, Gilchrist replied that Lyft’s response was insufficient since that

driver was also a threat to other Lyft passengers. Lyft pledged that the driver would be dealt with

and offered her a $5 coupon for her trouble.

       171.      After her tweets went viral, the San Francisco Chronical published an article on

April 9, 2019 sharing Gilchrist’s experience with her Lyft driver and covering other safety issues

with Lyft’s network.

       172.      On this news, the price of the Company’s stock fell approximately 5.67%, or $4.22,

tumbling from $74.45 per share at the close of trading on April 5, 2019 to $70.23 per share at the

close of trading on April 8, 2019. The Company’s stock price continued to fall another 14.4% or

$10.11 over the following two trading days, closing at $60.12 per share on April 10, 2019, which

comprised a total three-day drop of nearly 19.25%, or $14.33 per share.




                                                  68
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 69 of 102 PageID #: 69




        173.    On April 11, 2019, after markets closed, Uber’s Offering Documents were filed

with the SEC, claiming a market share of over 65% in the United States and Canada, undermining

Lyft’s claim that the Company controlled 39% market share.28

        174.    On this news, the price of the Company’s stock fell over 1.8%, or $1.11, dropping

from $61.01 per share at the close of trading on April 11, 2019 to $59.90 per share at the close of

trading on April 12, 2019.

        175.    After many riders sustained serious injuries resulting from a problem with the

braking system used on the electric bikes contained in Lyft’s network, Lyft removed about 3,000

electric bikes from service in its bike-share program in New York, Washington D.C., and San

Francisco on April 14, 2019. The move was reported by many media outlets. For example, CNN

Business published an article on that same date (the “CNN Business Article”) titled “Lyft pulls

electric bicycles in DC, NY and San Francisco after reports of brake issues.”

        176.    On this news, the price of the Company’s stock fell over 6.3%, or $3.79, dropping

from $59.90 per share at the close of trading on the previous trading day, April 12, 2019 to $56.11

per share at the close of trading on April 15, 2019.

        177.    Following the San Francisco Chronicle’s article revealing Gilchrist’s story, a

swarm of news articles related to and legal actions stemming from similar harassment incidents

began to surface gradually revealing the truth behind the threat Lyft’s driver base posed to its most

vital asset, its passengers.




28
  In April 2019, Credit Suisse reported, “we believe the current market share split between Lyft
and Uber is about 29% versus 71% for the US,” and Guggenheim Partners “conclude[d] from all
of the above that LYFT’s share may be overstated at 39%.” HSBC also believed the market
share for Lyft to be “30% market share vs. Uber’s 70%.”


                                                 69
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 70 of 102 PageID #: 70




       178.    On April 22, 2019, a Lyft driver was charged for a rape that occurred in March

2019, after he had apparently restrained a passenger victim with handcuffs and groped her in

January 2019. Authorities were also investigating this Lyft (and Uber) driver in connection to five

other incidents of sexual assault since 2014 while driving for the Company.

       179.    On May 6, 2019, the Verge Article reported that “[l]abor groups organizing the

strike are protesting the companies’ payment and labor practices” and that, specifically, workers

are demanding “fewer driver deactivations, an end to upfront pricing, and a cap on the per-fare

commission taken by ride-hail companies.” The Verge Article also noted that “[t]he planned

strikes appear to be more organized and geographically diverse than the protests that met Lyft’s

IPO in late March, which were mostly localized in California.”

       180.    On this news, the price of the Company’s stock fell over 3.1%, or $1.94, dropping

from $62.51 per share at the close of trading on the previous trading day May 3, 2019 to $60.57

per share at the close of trading on May 6, 2019.

       May 7, 2019 Press Release & Earnings Call

       181.    On May 7, 2019, Lyft issued a press release (the “May 2019 Press Release”) titled

“Lyft Announces Record First Quarter Results,” in which the Company announced that despite

the fact that “[f]irst quarter revenue grew to 776 million, up 95% year-over-year” and “[a]ctive

riders grew to over 20.5 million in the quarter,” Lyft reported a net loss of $1.1 billion versus a net

loss of $228.4 million in the first quarter of 2018 and an adjusted loss of $211.5 million versus an

adjusted net loss of $228.4 million in the first quarter of 2018.

       182.    During an earnings call held by Lyft also on May 7, 2019, in connection with the

Company’s first quarter financial results (the “May 2019 Earnings Call”), Defendant Zimmer

highlighted the Company’s “exclusive bike share operating contracts” as an example of an “area[]




                                                  70
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 71 of 102 PageID #: 71




of execution that [is] helping [the Company] grow fast at scale.” Also on the call, Defendant

Roberts reported that “2019 will be our peak loss year” leaving the public to wonder whether the

Company’s increasing revenue could offset the massive net loss the Company posted for the first

fiscal quarter of 2019.

       183.    Also on the earnings call, in response to an analyst’s question regarding the absence

of the “Bookings” metrics in the press release, Defendant Roberts assured investors that it was

“absolutely a positive metric for [the Company] in the first quarter,” but claimed that the Company

was “aggressively investing in new areas including those where revenue equals bookings and so

[the Company] really wanted to try to avoid investor confusion” and that the Company believes

it’s “more appropriate for investors to use revenue as the best top line growth metric” and “more

important for investors to analyze the performance using revenue going forward.”

       184.    Also on May 7, 2019, The Ringer published an article titled “Uber and Lyft Are

Going Public. Can They Keep the Public Safe?,” which discussed a social media campaign raising

concerns regarding the safety of Lyft, a recent study regarding Lyft drivers’ history engaging in

sexual assault, that “harassment and assault are issues of unknown scale on the ride-hailing

platforms’ because Lyft had concealed safety data, Lyft’s lackluster response to reports of sexual

harassment, and Lyft’s failure to provide sexual harassment training to its drivers.

       185.    On this news, the price of the Company’s stock fell over 10.8%, or $6.43, dropping

from $59.34 per share at the close of trading on May 7, 2019 to $52.91 per share at the close of

trading on May 8, 2019.

       186.    On May 8, 2019, Bloomberg reported that the Company’s “shares tumbled to a

record low … after the newly public ride-sharing company reported a steep quarterly loss.”




                                                71
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 72 of 102 PageID #: 72




       187.    Also on May 8, 2019, Barron’s published an article titled “Lyft’s Gift to Investors

After Its IPO? Less Information,” which noted that the Company was no longer reporting its

“Bookings” metric to investors.

       188.    Also on May 8, 2019, the New York Post published an article titled “Lyft driver

kidnapped female passenger, sexually assaulted her twice: cops,” which detailed that a “Lyft driver

in Illinois kidnapped a female passenger and sexually assaulted her twice during the hellish

ordeal.”

       189.    On May 9, 2019, Quartz published an article titled “How Lyft disguises its losses,”

in which it blasted Lyft for using a deceptive accounting approach to insinuate that the record $114

billion loss was not as dismal as it seemed, stating “you could be forgiven for thinking Lyft’s latest

quarter wasn’t so bad.” Additionally, the article panned Lyft for omitting the “key” metrics the

Company had just recently cited to in the Offering Documents:

       In its earnings report, Lyft also chose to withhold gross bookings, a measure
       of the total dollar value of sales made through its platform. Ride-hail companies
       like Uber and Lyft pay out the bulk of bookings (fares) to drivers as earnings.
       Figuring out how to increase the share of the fare the company keeps—called the
       “take rate”—while still paying enough to make the gig worthwhile for drivers is a
       key challenge for these companies, and one that will help determine whether they
       can ever become profitable.

       Lyft had highlighted gross bookings in its IPO filing and in particular its take
       rate, which grew steadily throughout 2017 and 2018. For the company to suddenly
       stop sharing those figures in its first quarterly earnings report is a surprise.

(Emphasis added.)

       190.    On May 11, 2019, MarketWatch published an article (the “MarketWatch Article”)

titled “Lyft stops providing key data after IPO, then insults investors’ intelligence,” in which it

condemned Lyft for “beg[inning] life as a public company by taking away crucial information for

investors, and insultingly insisted that it was for their own good.”




                                                 72
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 73 of 102 PageID #: 73




       191.    Although during the conference call held in connection with the release of Lyft’s

financial results in the 1Q19 10-Q and May 2019 Press Release, Defendant Roberts insisted that

bookings was “absolutely a positive metric for [the Company] in the first quarter,” he also claimed

that the Company was “aggressively investing in new areas including those where revenue equals

bookings and so [the Company] really wanted to try to avoid investor confusion.” However, the

MarketWatch Article noted that:

       Lyft offered investors several different versions of profitability, including GAAP
       and non-GAAP net income, GAAP and non-GAAP operating income, and adjusted
       Ebitda, with vast differences in all those numbers. Lyft even offered an extremely
       nontraditional “adjusted cash” figure in supplemental materials, so that it could add
       in the IPO proceeds even though the company received them after the quarter was
       over.

       Lyft did not offer any other numbers that could provide visibility into the revenue
       breakdown, though.

(Emphasis added.)

       May 14, 2019 Form 10-Q

       192.    On May 14, 2019, the Company filed the 1Q19 10-Q with the SEC. The 1Q19 10-

Q was signed by Defendants Green and Roberts, and contained certifications pursuant to Rule 13a-

14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed

by Defendants Green and Roberts attesting to the accuracy of the 1Q19 10-Q.

       193.    The 1Q19 10-Q confirmed that the Company suffered a record $1.14 billion net

loss or $48.53 per share, compared to a mere $911 million net loss in the year ended December

31, 2018. The 1Q19 10-Q also revealed an adjusted loss, after accounting for, among other things,

stock-based compensation charges related to the IPO, the Company’s first fiscal quarter net loss

still came in at approximately $211 million or $9 per share, which was nearly three times more

than expected losses of $3.77 per share that analysts had projected. Additionally, although the




                                                73
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 74 of 102 PageID #: 74




Offering Documents—which had been filed only about two months prior—touted the growth of

“key” revenue metrics such as “Bookings” and “Revenue as a Percentage of Bookings,” these

metrics were remarkably omitted from the Company’s 1Q19 10-Q.

        194.   Like the Offering Documents, the 1Q19 10-Q outlined the risks the Company could

become subjected to if the Company is unable to maintain its “reputation, brand and network

effects.”

        195.   Specifically, the 1Q19 10-Q stated, in relevant part:

        Our reputation, brand and the network effects among the drivers and riders on
        our platform are important to our success, and if we are not able to continue
        developing our reputation, brand and network effects, our business, financial
        condition and results of operations could be adversely affected.

        We believe that building a strong reputation and brand as a safe, reliable and
        affordable platform and continuing to increase the strength of the network effects
        among the drivers and riders on our platform are critical to our ability to attract and
        retain qualified drivers and riders. The successful development of our reputation,
        brand and network effects will depend on a number of factors, many of which are
        outside our control. Negative perception of our platform or company may harm our
        reputation, brand and networks effects, including as a result of:

           complaints or negative publicity about us, drivers on our platform, riders, our
            offerings or our policies and guidelines, even if factually incorrect or based
            on isolated incidents;

                                                 ***

           a failure to operate our business in a way that is consistent with our values
            and mission;
           inadequate or unsatisfactory user support service experiences;
           illegal or otherwise inappropriate behavior by our management team or other
            employees or contractors;

(Emphasis added.)

        196.   The 1Q19 10-Q also detailed some of the purported safety features of Lyft’s

proprietary platform and outlined the risks the Company could become subjected to if the

background checks performed on its drivers are inadequate, stating, in relevant part:

        We rely on third-party background check providers to screen potential drivers,
        and if such providers fail to provide accurate information or we do not maintain
        business relationships with them, our business, financial condition and results of
        operations could be adversely affected.


                                                  74
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 75 of 102 PageID #: 75




         We rely on third-party background check providers to screen the records of
         potential drivers to help identify those that are not qualified to utilize our platform
         pursuant to applicable law or our internal standards, and our business may be
         adversely affected to the extent such providers do not meet their contractual
         obligations, our expectations or the requirements of applicable law or regulations.
         If any of our third-party background check providers terminates its relationship
         with us or refuses to renew its agreement with us on commercially reasonable
         terms, we may need to find an alternate provider, and may not be able to secure
         similar terms or replace such partners in an acceptable timeframe. If we cannot find
         alternate third-party background check providers on terms acceptable to us, we may
         not be able to timely onboard potential drivers, and as a result, our platform may be
         less attractive to qualified drivers. Further, if the background checks conducted
         by our third-party background check providers do not meet our expectations or
         the requirements under applicable laws and regulations, unqualified drivers may
         be permitted to provide rides on our platform, and as a result, our reputation and
         brand could be adversely affected and we could be subject to increased regulatory
         or litigation exposure.29

         We are also subject to a number of laws and regulations applicable to background
         checks for potential and existing drivers on our platform. For example, the
         California Public Utilities Commission recently updated its background check
         requirements, creating stricter and more robust protocols for TNC drivers. If we fail
         to comply with applicable laws, rules and legislation, our reputation, business,
         financial condition and results of operations could be adversely affected.

         Any negative publicity related to any of our third-party background check
         providers, including publicity related to safety incidents or data security breaches,
         could adversely affect our reputation and brand, and could potentially lead to
         increased regulatory or litigation exposure. Any of the foregoing risks could
         adversely affect our business, financial condition and results of operations.30

         197.   Just like the Offering Documents, the 1Q19 10-Q also described hypothetical and

vague risks associated with failing to maintain Lyft’s company culture, stating, in relevant part:

         Our company culture has contributed to our success and if we cannot maintain
         this culture as we grow, our business could be harmed.

         We believe that our company culture, which promotes authenticity, empathy and
         support for others, has been critical to our success. We face a number of challenges
         that may affect our ability to sustain our corporate culture, including:

                                                  ***

         If we are not able to maintain our culture, our business, financial condition and
         results of operations could be adversely affected.


29
     Emphasis added.
30
     Emphasis added.


                                                   75
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 76 of 102 PageID #: 76




        198.    The Risk Factors section of the 1Q19 10-Q listed additional theoretical risks

relating to potential liability, similarly to the Offering Documents stated, as follows:

        We could be subject to claims from riders, drivers or third parties that are harmed
        whether or not our platform is in use, which could adversely affect our business,
        brand, financial condition and results of operations.

        We are regularly subject to claims, lawsuits, investigations and other legal
        proceedings relating to injuries to, or deaths of, riders, drivers or third parties that
        are attributed to us through our offerings. We may also be subject to claims alleging
        that we are directly or vicariously liable for the acts of the drivers on our platform.
        We may be subject to personal injury claims whether or not such injury actually
        occurred as a result of activity on our platform. For example, third parties have in
        the past asserted legal claims against us in connection with personal injuries related
        to the actions of a driver or rider who may have previously utilized our platform,
        but was not at the time of such injury. We have incurred expenses to settle personal
        injury claims, which we sometimes choose to settle for reasons including
        expediency, protection of our reputation and to prevent the uncertainty of litigating,
        and we expect that such expenses will continue to increase as our business grows
        and we face increasing public scrutiny.

(Emphasis added.)

        199.    In the Legal Proceedings section of the 1Q19 10-Q, regarding “Personal Injury

Matters” the Company stated:

        There is no pending or threatened legal proceeding that has arisen from these
        accidents or incidents that individually, in our opinion, is likely to have a material
        impact on our business, financial condition or results of operations; however,
        results of litigation and claims are inherently unpredictable and legal proceedings
        related to such accidents or incidents, in the aggregate, could have a material impact
        on our business, financial condition and results of operations. Regardless of the
        outcome, litigation can have an adverse impact on us because of defense and
        settlement costs individually and in the aggregate, diversion of management
        resources and other factors. There have been no material changes with respect to
        these matters as disclosed in our Prospectus.

(Emphasis added.)

        200.    Regarding Lyft’s business and market share, the 1Q19 10-Q stated that “[w]e face

intense competition and could lose market share to our competitors, which could adversely affect

our business, financial condition and results of operations.”

        201.    Regarding the Company’s growth and expansion, the 1Q19 10-Q represented, in

relevant part, that:



                                                  76
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 77 of 102 PageID #: 77



       We are continuing to invest in the future, both organically and through acquisitions
       of complementary businesses. We are investing in the expansion of our scooter
       network and have expanded into shared bikes with our recent acquisition of
       Bikeshare Holdings LLC, or Motivate.

       202.   The 1Q19 10-Q further discussed Lyft’s acquisition of Motivate, stating that:

       If we are unable to successfully manage the complexities associated with our
       expanding multimodal platform, our business, financial condition and results of
       operations could be adversely affected.

       Our expansion into bike and scooter sharing and other modes of transportation has
       increased the complexity of our business. These new offerings have required us to
       develop new expertise and marketing and operational strategies, and have subjected
       us to new laws, regulations and risks. For example, we face the risk that our network
       of shared bikes and scooters, our Nearby Transit offering, which integrates third-
       party public transit data into the Lyft App, and other future transportation offerings
       could reduce the use of our ridesharing offering. If we are unable to successfully
       manage the complexities associated with our expanding multimodal platform,
       including the effects our new and evolving offerings have on our existing business,
       our business, financial condition and results of operations could be adversely
       affected.

       203.   The Risk Factors section of the 1Q19 10-Q stated that safety issues could adversely

affect the Company’s business operations and growth, as follows:

       The ridesharing market and the market for our other offerings, such as our
       network of shared bikes and scooters, are still in relatively early stages of growth
       and if such markets do not continue to grow, grow more slowly than we expect or
       fail to grow as large as we expect, our business, financial condition and results
       of operations could be adversely affected.

       The ridesharing market has grown rapidly since we launched our ridesharing
       marketplace in 2012, but it is still relatively new, and it is uncertain to what extent
       market acceptance will continue to grow, if at all. In addition, the market for our
       other offerings, such as our network of shared bikes and scooters, is new and
       unproven, and it is uncertain whether demand for bike and scooter sharing will
       continue to grow and achieve wide market acceptance. Our success will depend
       to a substantial extent on the willingness of people to widely-adopt ridesharing
       and our other offerings. If the public does not perceive ridesharing or our other
       offerings as beneficial, or chooses not to adopt them as a result of concerns
       regarding safety, affordability or for other reasons, whether as a result of
       incidents on our platform or on our competitors’ platforms or otherwise, then the
       market for our offerings may not further develop, may develop more slowly than
       we expect or may not achieve the growth potential we expect, any of which could
       adversely affect our business, financial condition and results of operations.

(Emphasis added, except for heading.)




                                                 77
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 78 of 102 PageID #: 78




        204.    Similarly to the Offering Documents, the 1Q19 10-Q also listed the following as a

potential, theoretical risk:

        If we are unable to efficiently grow and further develop our network of shared
        bikes and scooters, which may not grow as we expect or become profitable over
        time, and manage the related risks, our business, financial condition and results
        of operations could be adversely affected.

                                                ***

        [T]here may be heightened public skepticism of this nascent service offering. In
        particular, there could be negative public perception surrounding bike and scooter
        sharing, including the overall safety and the potential for injuries occurring as a
        result of accidents involving an increased number of bikes and scooters on the road.
        Such negative public perception may result from incidents on our platform[.]

                                                ***

        Our bikes and scooters or components thereof, including bikes and scooters and
        components that we design and contract to manufacture using third-party suppliers,
        may experience quality problems or defects from time to time, which could result
        in decreased usage of our network of shared bikes and scooters. There can be no
        assurance we will be able to detect and fix all defects in our bikes and scooters.
        Failure to do so could result in lost revenue, litigation or regulatory challenges,
        including personal injury or products liability claims, and harm to our reputation.

        205.    The Risk Factors section of the 1Q19 10-Q continued to couch supposed risks as

hypothetical, rather than known and certain risks. The 1Q19 10-Q stated that “Our bikes … may

experience quality problems from time to time, which could result in product recalls, injuries,

litigation, enforcement actions and regulatory proceedings, and could adversely affect our

business, brand, financial condition and results of operations.” The 1Q19 10-Q further stated that:

        We design and contract to manufacture, and directly and indirectly modify,
        maintain and repair, bikes and scooters for our network of shared bikes and
        scooters. Such bikes and scooters may contain defects in their design, materials and
        construction or may be improperly maintained or repaired. These defects or
        improper maintenance or repair could unexpectedly interfere with the intended
        operations of the bikes or scooters, which could result in injuries to riders.




                                                78
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 79 of 102 PageID #: 79




         206.   The 1Q19 10-Q also portrayed risks, including an “adverse[] affect [on the

Company’s] business, brand, financial condition and results of operations” associated with “claims

from riders, drivers or third parties that are harmed” as conjectural, stating the following:

         As we expand our network of shared bikes and scooters, we may be subject to an
         increasing number of claims, lawsuits, investigations or other legal proceedings
         related to injuries to, or deaths of, riders of our bikes and scooters. Any such claims
         arising from the use of our bikes and scooters, regardless of merit or outcome, could
         lead to negative publicity, harm to our reputation and brand, significant legal,
         regulatory or financial exposure or decreased use of our bikes and scooters.

         207.   Lastly, the 1Q19 10-Q provided that “[i]f we fail to cost-effectively attract and

retain qualified drivers, or to increase utilization of our platform by existing drivers, our

business, financial condition and results of operations could be harmed. However, the 1Q19 10-

Q continued to couch risks such as “strikes or other work stoppages” as potential risks “that could31

adversely affect our users and our business.”

         208.   The statements referenced above in ¶¶ 181–183 and 192–207 were materially false

and misleading because they failed to disclose, inter alia, that: (1) passengers who were verbally

and physically assaulted, sexually harassed, and/or raped by Lyft drivers reported complaints with

the Company about their experiences even prior to the IPO; (2) it was highly probable that the

Company would suffer reputational damage and/or legal liability due to the rampant and increasing

amount of sexual assaults committed by Lyft drivers; (3) the braking system on Lyft’s electronic

bikes was defective and riders sustained injuries such as scrapes, bruising, broken bones, and

damaged limbs; (4) riders who were injured as a result of defect in the braking system in Lyft’s

electric bikes lodged complaints with the Company about their accidents even prior to the IPO; (5)

safety issues related to the Company’s electric bike fleet stifled Lyft’s expansion, diversification,




31
     Emphasis added.


                                                   79
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 80 of 102 PageID #: 80




and transformation into a multimodal transportation network; (6) labor disputes with Lyft’s

drivers, resulting from the Company’s policy changes leading up to the IPO, threatened to disrupt

Lyft’s workforce and significantly impact its business; (7) the Company’s market share was

overstated; and (8) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       209.    On May 14, 2019, The Wall Street Journal published an article titled “Uber and

Lyft Get Creative With Numbers, but Investors Aren’t Blind to the Losses,” in which it decried

Lyft’s usage of misleading accounting methods, stating:

       The creative accounting is reminiscent of the late 1990s dot-com bubble, when
       money-losing companies went public touting “pro forma” profit as a better measure
       of financial performance.

       210.    On July 4, 2019, the Cincinnati Enquirer published an article titled “NKY man

accused of sex abuse of a juvenile kept Lyft job for months,” which reported that a “Northern

Kentucky man who was indicted on sexual abuse of a juvenile charges remained a Lyft driver for

months after the allegations against him became public.”

       211.    Also on July 4, 2019, the San Mateo Daily Journal published an article titled “Man

Caught Exposing Self to Teens,” which reported that a 29-year old Lyft driver had been jailed on

accusations he exposed himself to five preteen and teenage girls in four separate incidents in Daly

City and Millbrae California between March 2019 and May 2019.

       212.    On this news, the price of the Company’s stock declined from $60.60 per share at

the close of trading on July 3, 2019, to $59.39 per share at the close of trading on July 5, 2019, the

next trading day.

       213.    After markets closed on July 26, 2019, San Luis Obispo Tribune published an

article titled “Nipomo woman files 2nd Lyft lawsuit for alleged sexual assault – and others join




                                                 80
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 81 of 102 PageID #: 81




her,” which detailed the allegations of a class action lawsuit against the Company that Lyft

“breached” its duty of care in the “supervision of and/or retention of its drivers.”

        214.   On this news, the price of the Company’s stock declined from $65.52 per share at

the close of trading on July 26, 2019, to $64.03 per share at the close of trading on July 29, 2019,

the next trading day.

        215.   On July 31, 2019, TechCrunch published an article titled “Lyft pulls e-bikes in light

of apparent battery fires,” which reported that Lyft was recalling e-bikes as a result of two catching

fire.

        216.   On August 1, 2019, the Company was hit with a lawsuit by seven different women

alleging they were raped or assaulted as passengers during their Lyft rides by their Lyft drivers.

The victims also made it clear that they were in fact, charged for those rides despite reporting those

attacks. Also on August 1, 2019, the New Times SLO published an article titled “Lyft sued for not

keeping passengers safe,” which reported the news of the recent litigation against Lyft.

        217.   On August 2, 2019, the Washington Post published an article titled “How Lyft lost

the trust of #DeleteUber women who thought it was ‘woke,’” in which it detailed how “Lyft

markets itself as a safe, progressive alternative” and how “Lyft has risen to prominence – including

raising billions of dollars by going public this year – in large part by touting a ‘woke’ image. ...

drawing a contrast with rival Uber, which lost waves of customers after accusations of fostering a

“tech bro” culture that enabled misconduct.” However, in realty, the article states that “Lyft’s

reputation [has been] increasingly under fire from women who say the company often falls short

when faced with allegations of sexual harassment by drivers.”

        218.   On August 21, 2019, Vice News published an article titled “Lyft Has Been Flooded

With Sexual Assault Lawsuits,” in which it reported that “[s]ome advocates have noted that Lyft’s




                                                 81
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 82 of 102 PageID #: 82




app, which requires users navigate a labyrinthine process to file a complaint, is less user-friendly

than Uber’s, which requires a single click.”

        219.   Also on August 21, 2019, The Daily Dot published an article titled “Lyft received

a whopping 7 sexual assault lawsuits in a day,” which reported lawsuits related to sexual

allegations assert that Lyft’s management “failed to implement the most obvious and

straightforward safety procedures in order to address the growing problem of sexual assault.”

        220.   On this news, the price of the Company’s stock declined from $54.15 per share at

the close of trading on August 21, 2019, to $51.36 per share at the close of trading on August 22,

2019.

        221.   On August 23, 2019, Bicycling published an article titled “Why do E-Bikes Catch

Fire?,” which covered safety issues regarding Lyft bikes catching on fire.

        222.   On August 28, 2019, Omaha World-Herald published an article titled “Lyft driver

in Omaha threatened to kill female passenger,” reported that a Lyft driver had been charged with

threatening to kill a female passenger after attempting to follow her inside of her home.

        223.   On September 4, 2019, fourteen female passenger-victims filed suit against Lyft

for mishandling their complaints of assault, sexual harassment, and rape by the Company’s drivers.

In their lawsuit, the woman asserted that Lyft “stone-wall[ed]” law enforcement officials, failed to

adequately investigate and select drivers, and attempted to talk down the major problem it faced

regarding the Company’s drivers perpetrating sexual assault against Lyft female passengers.

Further, the women claimed that “many of the assault victims have been told by detectives

handling their case that Lyft’s Trust and Safety team are often unresponsive to the detectives’

request.”




                                                82
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 83 of 102 PageID #: 83




       224.    On September 5, 2019, Law360 published an article titled “Lyft Is Hiding ‘Sexual

Predator Crisis,’ Passengers Say,” which covered the allegations contained in the recently filed

lawsuits.

       225.    On September 6, 2019, FindLaw published an article titled “Lyft Facing Another

Massive Sexual Assault Lawsuit,” and Seeking Alpha published an article titled “Lyft stock turns

cheaper amid complaints of misbehavior” which also covered the allegations contained in the

recently filed lawsuits.

       226.    On these disclosures, the price of the Company’s stock declined over the course of

the next two trading days from $46.35 per share at the close of trading on September 4, 2019, to

$44.50 per share at the close of trading on September 6, 2019.

       227.    On September 17, 2019, five more woman took legal action against Lyft, alleging

in their suits that they had been sexually assaulted by their Lyft drivers and that the Company

failed to adequately screen and perform diligent background checks on its drivers. The next day,

on September 18, 2019, CNN, published an article titled, “Lyft hit by five more alleged sexual

assault, rape cases in one day” reporting on the allegations.

       228.    On September 29, 2019, The Register-Guard published an article titled “Lyft driver

checks miss convicted murderer, sex offender,” which reported that Lyft driver background checks

failed to turn up serious criminal histories of its driver candidates.

       229.    In September 2019, a class action complaint was filed against Lyft alleging, among

other things, that Lyft does not report rape and sexual assault to police officials despite knowing

“that adopting a policy of mandatory reporting [of rape and sexual assault] will help prevent future

assaults and increase passenger safety.”




                                                  83
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 84 of 102 PageID #: 84




        230.   On October 1, 2019, HuffPost published an article titled “Sen. Richard Blumenthal

Demands Answers From Uber, Lyft Over Sexual Assault Allegations, which reported that Senator

Richard Blumenthal of Connecticut condemned Lyft for “telling employees to dissuade victims

from notifying authorities.”

        231.   On this news, the price of the Company’s stock declined from $39.57 per share at

the close of trading on October 1, 2019, to $38.39 per share at the close of trading on October 1,

2019.

        232.   On January 6, 2020, USA Today published an article titled “The anti-Uber? Lyft’s

track record on safety, sexual assaults lawsuits undercuts ‘good guy’ image,” in which it reported

on a lawsuit filed in December 2018 by nineteen women against Lyft and remarked that “lawsuits

are chipping away at the image of corporate responsibility that Lyft carefully cultivated as its larger

rival, Uber, slogged through scandals in recent years.” The article also stated “[s]ome attorneys

who represent survivors of sexual assaults that happened in both Lyft and Uber vehicles suspect

safety problems at Lyft may be worse than at Uber, based on the number of cases they have, the

companies’ relative size and the severity of the incidents.”

        233.   The Company’s stock price continued to dwindle over the course of the year. As of

the filing of this complaint, the Company’s stock trades as low as $27.00 per share.

                                      DAMAGES TO LYFT

        234.   As a direct and proximate result of the Individual Defendants’ conduct, Lyft will

lose and expend many millions of dollars.

        235.   Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Actions filed against the Company and the Individual Defendants, and any internal




                                                  84
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 85 of 102 PageID #: 85




investigations and amounts paid to outside lawyers, accountants, and investigators in connection

thereto.

       236.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to certain of the Individual Defendants who breached their

fiduciary duties to the Company.

       237.    As a direct and proximate result of the Individual Defendants’ conduct, Lyft has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       238.    Plaintiff brings this action derivatively and for the benefit of Lyft to redress injuries

suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary

duties as directors and/or officers of Lyft, gross mismanagement, abuse of control, waste of

corporate assets, and unjust enrichment, as well as the aiding and abetting thereof.

       239.    Lyft is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

       240.    Plaintiff is, and has been at all relevant times, a shareholder of Lyft. Plaintiff will

adequately and fairly represent the interests of Lyft in enforcing and prosecuting its rights, and, to

that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.




                                                  85
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 86 of 102 PageID #: 86




                              DEMAND FUTILITY ALLEGATIONS

        241.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        242.    A pre-suit demand on the Board of Lyft is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following seven individuals: Defendants

Green, Zimmer, Aggarwal, Jarrett, Lawee, Miura-Ko, and Wilderotter (the “Directors”). Plaintiff

needs only to allege demand futility as to four of the seven directors who are on the Board at the

time this action is commenced.

        243.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material fact, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        244.    Each of the Directors served as Company directors prior to and throughout the

Relevant Period and at the time of the IPO. In complete abdication of their fiduciary duties, the

Directors either knowingly or recklessly participated in causing the Company to make the

materially false and misleading statements alleged herein. The fraudulent scheme was intended to

make the Company appear more profitable and attractive to investors. As a result of the foregoing,

the Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

        245.    Additional reasons that demand on Defendant Green is futile follow. Defendant

Green is the co-founder of the Company, and has served as the Company’s CEO and as a Company




                                                86
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 87 of 102 PageID #: 87




director since the Company’s founding in 2007. Thus, as the Company admits, he is a non-

independent director. The Company provides Defendant Green with his principal occupation, and

he receives handsome compensation, including $801,564 during fiscal 2019. Defendant Green was

ultimately responsible for all of the false and misleading statements and omissions that were made,

including, but not limited to, those contained in the Offering Documents, May 2019 Press Release,

during the May 2019 Earnings Call, and in the Company’s recent filings with the SEC, including

the 1Q19 10-Q, which he signed. As the Company’s highest officer and as a trusted Company

director, he conducted little, if any, oversight of the Company’s engagement in the scheme to make

false and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Green is a defendant in the Securities Class Actions. For

these reasons, too, Defendant Green breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       246.    Additional reasons that demand on Defendant Zimmer is futile follow. Defendant

Zimmer is the co-founder of the Company, and has served as the Company’s President since March

2013, as the Company’s Vice Chairman since January 2019, and as a Company director since June

2010. Thus, as the Company admits, he is a non-independent director. The Company provides

Defendant Zimmer with his principal occupation, and he receives handsome compensation,

including $2,012,450 during fiscal 2019. Defendant Zimmer was ultimately responsible for all of

the false and misleading statements and omissions that were made, including, but not limited to,

those contained in the Offering Documents, May 2019 Press Release, and during the May 2019

Earnings Call. As one of the Company’s highest officers and as a trusted Company director, he




                                                87
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 88 of 102 PageID #: 88




conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Zimmer is a defendant in the Securities Class Actions. For these reasons,

too, Defendant Zimmer breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       247.    Additional reasons that demand on Defendant Aggarwal is futile follow. Defendant

Aggarwal has served as the Chairman of the Board since January 2019 and as a Company director

since February 2016. He also serves as a member of the Audit Committee and Compensation

Committee. Defendant Aggarwal has received and continues to receive handsome compensation

for his role as a director as described herein. As a long-time trusted Company director, he

conducted little, if any, oversight of the scheme to make and to cause the Company to make false

and misleading statements and to fail to correct them, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Furthermore, Defendant Aggarwal signed, and thus personally made

the false and misleading statements in the Registration Statement. Moreover, Defendant Aggarwal

is a defendant in the Securities Class Actions. For these reasons, Defendant Aggarwal breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       248.    Additional reasons that demand on Defendant Jarrett is futile follow. Defendant

Jarrett has served as a Company director since July 2017. She also serves as a member of the Audit

Committee and the Nominating and Corporate Governance Committee. Defendant Jarrett has

received and continues to receive handsome compensation for her role as a director as described




                                                  88
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 89 of 102 PageID #: 89




herein. As a trusted Company director, she conducted little, if any, oversight of the scheme to make

and to cause the Company to make false and misleading statements and to fail to correct them,

consciously disregarded her duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded her duties to protect corporate assets. Furthermore,

Defendant Jarrett signed, and thus personally made the false and misleading statements in the

Registration Statement. Moreover, Defendant Jarrett is a defendant in the Securities Class Actions.

For these reasons, Defendant Jarrett breached her fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       249.    Additional reasons that demand on Defendant Lawee is futile follow. Defendant

Lawee has served as a Company director since November 2017. He also serves as the Chairperson

of the Compensation Committee and a member of the Nominating and Corporate Governance

Committee. Defendant Lawee has received and continues to receive handsome compensation for

his role as a director as described herein. As a trusted Company director, he conducted little, if

any, oversight of the scheme to make and to cause the Company to make false and misleading

statements and to fail to correct them, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. Furthermore, Defendant Lawee signed, and thus personally made the false and

misleading statements in the Registration Statement. Moreover, Defendant Lawee is a defendant

in the Securities Class Actions. For these reasons, Defendant Lawee breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.




                                                 89
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 90 of 102 PageID #: 90




       250.    Additional reasons that demand on Defendant Miura-Ko is futile follow. Defendant

Miura-Ko has served as a Company director since June 2016 and previously served as a Company

director from June 2010 to May 2013. She also serves as the Chairperson of the Nominating and

Corporate Governance Committee. Defendant Miura-Ko has received and continues to receive

handsome compensation for her role as a director as described herein. As a trusted Company

director, she conducted little, if any, oversight of the scheme to make and to cause the Company

to make false and misleading statements and to fail to correct them, consciously disregarded her

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. Furthermore, Defendant Miura-Ko signed, and

thus personally made the false and misleading statements in the Registration Statement. Moreover,

Defendant Miura-Ko is a defendant in the Securities Class Actions. For these reasons, Defendant

Miura-Ko breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       251.    Additional reasons that demand on Defendant Wilderotter is futile follow.

Defendant Wilderotter has served as a Company director since May 2018. She also serves as the

Chairperson of the Audit Committee. As a trusted Company director, she conducted little, if any,

oversight of the scheme to make and to cause the Company to make false and misleading

statements and to fail to correct them, consciously disregarded her duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. Furthermore, Defendant Wilderotter signed, and thus personally made the false

and misleading statements in the Registration Statement. Moreover, Defendant Wilderotter is a

defendant in the Securities Class Actions. For these reasons, Defendant Wilderotter breached her




                                                90
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 91 of 102 PageID #: 91




fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       252.    Additional reasons that demand on the Board is futile follow.

       253.    Defendants Aggarwal, Jarret, and Wilderotter (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the Company’s accounting and financial reporting processes and internal controls,

the integrity of the Company’s financial statements, the Company’s compliance with applicable

laws, and the Company’s risk assessment and risk management policies relating to financial and

accounting matters. The Audit Committee Defendants were also responsible for reviewing and

discussing with management the Company’s disclosures in its periodic reports with the SEC and

earnings press releases. The Audit Committee Defendants failed to ensure the integrity of the

Company’s accounting and financial reporting processes and internal controls, as they are charged

to do under the Audit Committee Charter, allowing the Company to issue false and misleading

statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties,

are not disinterested, and demand is excused as to them.

       254.    Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, and all of whom are defendants in the Securities Class Actions, have

longstanding business and personal relationships with each other and the other Individual

Defendants that preclude them from acting independently and in the best interests of the Company

and the shareholders. For example, four of the seven Directors have served on the Board for four

years or more. These conflicts of interest precluded the Directors from adequately monitoring the




                                                  91
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 92 of 102 PageID #: 92




Company’s operations and internal controls and calling into question the Individual Defendants’

conduct. Thus, any demand on the Directors would be futile.

       255.    Defendants Green and Zimmer co-founded the Company, and have worked closely

together for over a decade to build Lyft, develop its features, and grow its user base. Because of

these long-time personal and professional connections, and in light of the substantial likelihood of

liability that each of them faces in the Securities Class Actions, neither of these two Directors can

evaluate a demand with disinterest or independence. Thus, demand is excused as to them.

       256.    Demand is excused in this case because the Directors are beholden to and controlled

by Defendants Green and Zimmer, who control the Company by virtue of their collective

beneficial share ownership, which provided them with approximately 37.47% of total shareholder

voting power as of March 31, 2020. These shareholdings provide Defendants Green and Zimmer

with significant control over the continued employment of the remaining Directors. The Directors

are beholden to Defendants Green and Zimmer because of the Directors’ lavish compensation,

which is akin to that received by executive officers at large publicly traded companies. Thus, the

Directors are unable to evaluate a demand with disinterest or independence as a result of

Defendants Green’s and Zimmer’s substantial likelihood of liability in the Securities Class Actions

and in the present action, and accordingly, demand is excused as to them.

       257.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Company’s engagement in the Individual Defendants’ scheme to make and cause the

Company to make, and to fail to correct, materially false and misleading statements to the public,

and to facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, gross mismanagement, abuse of control, waste of corporate assets, and unjust

enrichment. In violation of the Code of Conduct, the Directors failed to comply with laws and




                                                 92
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 93 of 102 PageID #: 93




regulations, maintain the accuracy of Company records and reports, conduct business in an honest

and ethical manner, protect and properly use corporate assets, and properly report violations of the

Code of Conduct. Thus, the Directors face a substantial likelihood of liability and demand is futile

as to them.

       258.    Lyft has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Lyft any part

of the damages Lyft suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       259.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s bylaws. As a majority of the Directors

face a substantial likelihood of liability, they are self-interested in the transactions challenged

herein and cannot be presumed to be capable of exercising independent and disinterested judgment

about whether to pursue this action on behalf of the shareholders of the Company. Accordingly,

demand is excused as being futile.

       260.    The acts complained of herein constitute violations of fiduciary duties owed by

Lyft’s officers and directors, and these acts are incapable of ratification.

       261.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Lyft. If there is a directors’ and officers’ liability




                                                  93
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 94 of 102 PageID #: 94




insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Lyft, there would be no directors’ and officers’ insurance protection. Accordingly, the

Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       262.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Lyft to sue the Individual Defendants named herein, because, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       263.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least four of them, cannot consider a demand with disinterestedness and independence.

Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                Against the Individual Defendants Breach of Fiduciary Duties

       264.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       265.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Lyft’s business and affairs.

       266.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       267.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual


                                                 94
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 95 of 102 PageID #: 95




Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Lyft.

        268.    In breach of their fiduciary duties owed to Lyft, the Individual Defendants willfully

or recklessly made and/or caused the Company to make false and misleading statements of

material fact that failed to disclose, inter alia, that: (1) passengers who were verbally and

physically assaulted, sexually harassed, and/or raped by Lyft drivers reported complaints with the

Company about their experiences even prior to the IPO; (2) it was highly probable that the

Company would suffer reputational damage and/or legal liability due to the rampant and increasing

amount of sexual assaults committed by Lyft drivers; (3) the braking system on Lyft’s electronic

bikes was defective and riders sustained injuries such as scrapes, bruising, broken bones, and

damaged limbs; (4) riders who were injured as a result of defect in the braking system in Lyft’s

electric bikes lodged complaints with the Company about their accidents even prior to the IPO; (5)

safety issues related to the Company’s electric bike fleet stifled Lyft’s expansion, diversification,

and transformation into a multimodal transportation network; (6) labor disputes with Lyft’s

drivers, resulting from the Company’s policy changes leading up to the IPO, threatened to disrupt

Lyft’s workforce and significantly impact its business; (7) the Company had suffered a colossal

first quarter net loss, totaling over $1.1 billion, more than double the net loss the Company

recognized the fiscal year prior; (8) the Company planned to abandon key revenue growth metrics

that the Company touted in its Offering Documents as important measurements of Lyft’s financial

performance and growth; (9) the Company’s market share was overstated; and (10) the Company

failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.




                                                 95
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 96 of 102 PageID #: 96




        269.    The Individual Defendants further failed to correct and caused the Company to fail

to correct the false and misleading statements and omissions of material fact.

        270.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain

internal controls.

        271.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Lyft’s securities.

        272.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Lyft’s securities.

        273.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.




                                                  96
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 97 of 102 PageID #: 97




       274.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Lyft has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       275.    Plaintiff on behalf of Lyft has no adequate remedy at law.

                                           SECOND CLAIM

                    Against the Individual Defendants for Unjust Enrichment

       276.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       277.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Lyft.

       278.    The Individual Defendants either benefitted financially from the improper conduct

or received bonuses, stock options, or similar compensation from Lyft that was tied to the

performance or artificially inflated valuation of Lyft, or received compensation that was unjust in

light of the Individual Defendants’ bad faith conduct.

       279.    Plaintiff, as a shareholder and a representative of Lyft, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       280.    Plaintiff on behalf of Lyft has no adequate remedy at law.




                                                97
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 98 of 102 PageID #: 98




                                           THIRD CLAIM

                   Against the Individual Defendants for Abuse of Control

       281.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       282.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Lyft, for which they are legally responsible.

       283.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Lyft has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Lyft has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       284.    Plaintiff on behalf of Lyft has no adequate remedy at law.

                                           FOURTH CLAIM

                Against the Individual Defendants for Gross Mismanagement

       285.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       286.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Lyft in a manner consistent with the operations

of a publicly-held corporation.

       287.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Lyft has sustained and will continue to

sustain significant damages.




                                                 98
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 99 of 102 PageID #: 99




       288.       As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       289.       Plaintiff on behalf of Lyft has no adequate remedy at law.

                                            FIFTH CLAIM

              Against the Individual Defendants for Waste of Corporate Assets

       290.       Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       291.       As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Lyft to waste

valuable corporate assets, to incur many millions of dollars of legal liability and costs to defend

unlawful actions and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       292.       As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       293.       Plaintiff on behalf of Lyft has no adequate remedy at law.

                                            SIXTH CLAIM

                   Against the Individual Defendants for Contribution
       Under Section 11(f) of the Securities Act and Section 21D of the Exchange Act

       294.       Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       295.       As a result of the conduct and events alleged herein, the Company has been named

as a defendant in the Securities Class Actions brought on behalf of Lyft shareholders in which the

Company is a joint tortfeasor in claims brought under Sections 11, 12(a)(2), and 15 of the

Securities Act.



                                                   99
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 100 of 102 PageID #: 100




       296.    Federal law provides Lyft with a cause of action against other alleged joint

tortfeasors under Section 11(f) of the Securities Act.

       297.    The plaintiffs in the Securities Class Actions allege that the Registration Statement

for the IPO was inaccurate and misleading, contained untrue statements of material facts, omitted

to state other facts necessary to make the statements made not misleading, and omitted to state

material facts required to be stated therein.

       298.    Lyft is the registrant for the IPO. The Defendants named herein were responsible

for the contents and dissemination of the Registration Statement.

       299.    As issuer of the shares, Lyft is strictly liable to plaintiffs and the class for the

misstatements and omissions alleged in the Securities Class Actions.

       300.    The plaintiffs in the Securities Class Actions allege that none of the Individual

Defendants named therein made a reasonable investigation or possessed reasonable grounds for

the belief that the statements contained in the Registration Statement were true and without

omissions of any material facts and were not misleading.

       301.    The Individual Defendants, because of their positions of control and authority as

officers and directors of Lyft, were able to and did, directly and/or indirectly, exercise control over

the business and corporate affairs of Lyft, including the wrongful acts complained of herein and

in the Securities Class Actions.

       302.    Accordingly, the Individual Defendants are liable under Section 11(f) of the

Securities Act, 15 U.S.C. § 77k(f)(1), which creates a private right of action for contribution, and

Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private

right of action for contribution arising out of violations of the Securities Act.




                                                 100
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 101 of 102 PageID #: 101




       303.      As such, Lyft is entitled to receive all appropriate contribution or indemnification

from the Individual Defendants.

                                       PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                 (a)     Declaring that Plaintiff may maintain this action on behalf of Lyft, and that

Plaintiff is an adequate representative of the Company;

                 (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Lyft;

                 (c)     Determining and awarding to Lyft the damages sustained by it as a result of

the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                 (d)     Directing Lyft and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Lyft and its shareholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for shareholder vote the following resolutions for

amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;

                       2. a provision to permit the shareholders of Lyft to nominate at least four

              candidates for election to the Board; and

                       3. a proposal to ensure the establishment of effective oversight of compliance


                                                  101
Case 1:20-cv-01326-UNA Document 1 Filed 09/30/20 Page 102 of 102 PageID #: 102




            with applicable laws, rules, and regulations.

               (e)    Awarding Lyft restitution from the Individual Defendants, and each of

them;

               (f)    Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)    Granting such other and further relief as the Court may deem just and

proper.

Dated: September 30, 2020                    Respectfully submitted,

                                             FARNAN LLP

                                             /s/ Michael J. Farnan
                                             Brian E. Farnan (Bar No. 4089)
                                             Michael J. Farnan (Bar No. 5165)
                                             919 N. Market St., 12th Floor
                                             Wilmington, DE 19801
                                             Telephone: (302) 777-0300
                                             Facsimile: (302) 777-0301
                                             Email: bfarnan@farnanlaw.com
                                                    mfarnan@farnanlaw.com


 Of Counsel:

 THE ROSEN LAW FIRM, P.A.
 Phillip Kim
 275 Madison Avenue, 40th Floor
 New York, NY 10016
 Telephone: (212) 686-1060
 Facsimile: (212) 202-3827
 Email: pkim@rosenlegal.com




                                               102
